Exhibit 10.1

 

CONSTRUCTION AGREEMENT

 

THIS CONSTRUCTION AGREEMENT (this “Agreement”) is made as of 13th day of
October, 2014, by and between O.COM LAND LLC, a Utah limited liability company
(“Owner”), and OKLAND CONSTRUCTION COMPANY INC., a Utah Corporation
(“Contractor”), with respect to preconstruction and construction services in
connection with, and the construction by Contractor of an approximately 240,000
square foot corporate headquarters building, an amenities building and an
approximately 1000 stall parking structure, inclusive of all site
appropriations, base, shell and core structure, interior improvements and any
applicable commissioning, to be located on approximately 13.99 acres of 7290
South Grandeur View Way, Midvale City, Utah and approximately 5.0 acres at 731
West Junction View Drive, Midvale City, Utah (the “Project”).  The architect for
the Project is EDA (“Architect”).

 

ARTICLE I

 

THE WORK TO BE DONE AND THE DOCUMENTS FORMING THE CONTRACT

 

The Contractor agrees to provide all services, labor, materials, supplies,
appliances, tools, equipment, and supervision and to do all things necessary to
construct and complete the Work (as defined below).  Contractor and Owner agree
that the Work is to be performed for the Guaranteed Maximum Price (as defined in
Paragraph II.I below) and in accordance with the Construction Schedule (as
defined in Paragraph III.B below).  As used in this Agreement, the term “Work”
shall mean the construction and services required by the Contract Documents (as
defined below), whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations.  This Agreement, including
all exhibits hereto, the Drawings and Specifications (as such terms are defined
in Paragraph II.I below), and any addenda or amendments made in writing and
executed by the parties hereto subsequent to the execution of this Agreement,
together with all Change Orders (as such term is defined in Paragraph V.A
below), are referred to collectively herein as the “Contract Documents” and
together form the “Contract.”

 

ARTICLE II

 

PRECONSTRUCTION SERVICES

 

A.            The services to be provided under this Article II, together with
the preconstruction phase services described on Exhibit A attached hereto,
constitute Contractor’s “Preconstruction Phase” services. Contractor hereby
acknowledges and agrees that, if the Owner so elects, construction of the Work
in accordance with Article III below (the “Construction Phase”) may commence
before the Preconstruction Phase is completed, in which case both phases will
proceed concurrently.  For the Preconstruction Phase services, Contractor’s
compensation shall be as set forth in Exhibit B attached hereto.  No
reimbursable costs shall be allowed with respect to the Preconstruction Phase
services, and the compensation set forth on Exhibit B shall constitute
Contractor’s total compensation for Preconstruction Phase services.  Payments
shall be made monthly following presentation of the Contractor’s invoice and,
where applicable, payments shall be in proportion to services performed.

 

1

--------------------------------------------------------------------------------


 

B.            The Contractor shall provide a preliminary evaluation of the
Owner’s program and Project budget requirements, each in terms of the other. 
The Contractor shall jointly schedule and attend regular meetings with the Owner
and Architect.  The Contractor shall consult with the Owner and Architect
regarding site use and improvements and the selection of materials, building
systems and equipment.  The Contractor shall provide recommendations on
construction feasibility; actions designed to minimize adverse effects of labor
or material shortages; time requirements for procurement, installation and
construction completion; and factors related to construction cost, including
estimates of alternative designs or materials, preliminary budgets and possible
economies.

 

C.            When Owner’s Project requirements have been sufficiently
identified, the Contractor shall prepare, and periodically update, a preliminary
Project schedule consistent with the schedule of Project milestones attached as
Exhibit C to this Agreement (the “Project Milestones”) for review by the Owner,
the Architect and engineers or other consultants hired or retained directly by
Owner (collectively, “Owner’s Consultants”), and for the Owner’s approval. The
Contractor shall obtain approval of the Architect and Owner’s Consultants for
the portion of the preliminary Project schedule relating to the performance of
their respective services.  The Contractor shall coordinate and integrate the
preliminary Project schedule with the services and activities of the Owner,
Architect, Owner’s Consultants and Contractor. As design proceeds, the
preliminary Project schedule shall be updated to indicate proposed activity
sequences and durations, milestone dates for receipt and approval of pertinent
information, submittal of a Guaranteed Maximum Price proposal, preparation and
processing of shop drawings and samples, delivery of materials or equipment
requiring long-lead-time procurement, Owner’s occupancy and/or utilization
requirements showing portions of the Project having occupancy and/or utilization
priority, and proposed date of Substantial Completion (as defined in
Article X).  If preliminary Project schedule updates indicate that previously
approved schedules may not be met, the Contractor shall make appropriate
recommendations to the Owner and Architect.

 

D.            At Owner’s request, the Contractor shall make recommendations to
the Owner and Architect regarding the phased issuance of Drawings and
Specifications to facilitate phased construction of the Work, taking into
consideration such factors as economies, time of performance, availability of
labor and materials, and provisions for temporary facilities.

 

E.            When the Owner has sufficiently identified the Project
requirements and the Architect has prepared other basic design criteria, the
Contractor shall prepare, for the review of the Architect and Owner’s
Consultants and approval of the Owner, a preliminary cost estimate utilizing
area, volume or similar conceptual estimating techniques.  When Schematic Design
Documents have been prepared by the Architect and approved by the Owner, the
Contractor shall prepare, for the review of the Architect and Owner’s
Consultants and approval of the Owner, a more detailed estimate with supporting
data. During the preparation of the Design Development Documents, the Contractor
shall update and refine this estimate at appropriate intervals as designated by
the Owner.  When Design Development Documents have been prepared by the
Architect and approved by the Owner, the Contractor shall prepare a detailed
estimate with supporting data for review by the Architect and Owner’s
Consultants and approval by the Owner.  During the preparation of the
Construction Documents, the Contractor shall update and refine this estimate at
appropriate intervals as designated by the Owner. If any

 

2

--------------------------------------------------------------------------------


 

estimate submitted to the Owner exceeds previously approved estimates or the
Owner’s budget, the Contractor shall make appropriate recommendations to the
Owner and Architect.

 

F.             The Contractor shall seek to develop subcontractor interest in
the Project and shall furnish to the Owner, Architect and Owner’s Consultants
for their information a list of possible subcontractors, including suppliers who
are to furnish materials or equipment fabricated to a special design, from whom
proposals will be requested for each principal portion of the Work.  The Owner
or Architect will promptly reply in writing to the Contractor if the Architect,
any of Owner’s Consultants or Owner has any objection to any such subcontractor
or supplier.  The receipt of such list shall not require the Owner, Architect or
Owner’s Consultants to investigate the qualifications of proposed subcontractors
or suppliers, nor shall it waive the right of the Owner, Architect or Owner’s
Consultants later to object to or reject any proposed subcontractor or supplier.

 

G.            The Contractor shall recommend to the Owner, Architect and Owner’s
Consultants a schedule for procurement of long-lead-time items which will
constitute part of the Work as required to meet the Project schedule. If such
long-lead-time items are procured by the Owner, they shall be procured on terms
and conditions reasonably acceptable to the Contractor.  Upon the Owner’s
acceptance of the Contractor’s Guaranteed Maximum Price proposal, all contracts
for such items shall be assigned by the Owner to the Contractor, who shall
accept responsibility for such items as if procured by the Contractor.  The
Contractor shall expedite the delivery of long-lead-time items.

 

H.            The Contractor does not warrant or guarantee estimates and
schedules except as may be included as part of the Guaranteed Maximum Price and
the final Project schedule and Construction Schedule approved by the Owner.  The
recommendations and advice of the Contractor concerning design alternatives
shall be subject to the review and approval of the Owner and the Owner’s
professional consultants.  It is not the Contractor’s responsibility to
ascertain that the Drawings and Specifications are in accordance with applicable
Laws (as defined in Paragraph VI.B below).  However, if the Contractor
recognizes that portions of the Drawings and Specifications are at variance
therewith, the Contractor shall promptly notify the Architect and Owner in
writing.

 

I.             The “Drawings” are the graphic and pictorial portions of the
Contract Documents showing the design, location and dimensions of the Work,
generally including plans, elevations, sections, details, schedules and
diagrams.  The “Specifications” are that portion of the Contract Documents
consisting of the written requirements for materials, equipment, systems,
standards and workmanship for the Work, and performance of related services. 
The Contractor shall prepare various bid packages identifying an estimated Cost
of the Work as the plans and specifications are developed and provided to the
Contractor in order to facilitate the time of construction of the Work. Upon the
completion of the final bid package the Contractor shall incorporate all bid
packages into a “Guaranteed Maximum Price” (“GMP”), which shall be the sum of
the estimated Cost of the Work and the Contractor’s Fee. As the Drawings and
Specifications may not be fully complete at the time the bid packages are
prepared, the Contractor shall provide in the bid packages for further
development of the Drawings and Specifications by the Architect that is
consistent with the Contract Documents and reasonably inferable therefrom. Such
further development does not include such things as material changes

 

3

--------------------------------------------------------------------------------


 

in scope, systems, kinds and quality of materials, finishes or equipment, all of
which, if required, shall be incorporated by Change Order.  The estimated Cost
of the Work shall include a proposed Contractor’s contingency (as approved by
the Owner and set forth in the Amendment, as such term is defined in Paragraph
II.L below, the “Contingency”) which shall consist of a sum reasonably and in
good faith established by the Contractor to cover costs arising as a result of
the further development of the Drawings and Specifications which are properly
reimbursable as a Cost of the Work but are not the basis for a Change Order to
the GMP.  The contingency shall not exceed 2% of the Cost of the Work. Owner and
Contractor shall jointly administer the Contingency; however Owner shall not
unreasonably withhold approval of its use.  Such Contingency is not to be used
for scope changes or upgrades in quality, nor is it to be used for the
convenience of Contractor in the ordinary scheduling or execution of the Work.

 

J.             The Contractor shall include with the bid packages and the GMP a
written statement of its basis, which shall include:

 

1.             A list of the Drawings and Specifications, including all addenda
thereto, which were used in preparation of the bid packages and the GMP.

 

2.             A list of allowances and a statement of their basis included in
the bid packages and the GMP.

 

3.             A list of the clarifications and assumptions reasonably and in
good faith made by the Contractor in the preparation of the bid packages and the
GMP to supplement the information contained in the Drawings and Specifications.

 

4.             The proposed bid packages and the GMP, including a statement of
the estimated cost organized by trade categories, allowances, contingency, and
other items and the Contractor’s Fee that comprise the bid packages and the GMP.

 

5.             The date of Substantial Completion upon which the bid packages
and the GMP is based, and a schedule of the issuance dates of the Drawings and
Specifications upon which the date of Substantial Completion and the bid
packages and the GMP are based.

 

K.            The Contractor shall meet with the Owner, Architect and, at
Owner’s election, Owner’s Consultants to review the bid packages and the GMP and
the written statement of its basis. In the event that the Owner or Architect
discovers any inconsistencies or inaccuracies in the information presented, they
shall promptly notify the Contractor, who shall make appropriate adjustments to
the bid packages and the GMP, its basis, or both.

 

L.            Unless the Owner accepts the bid packages and the GMP in writing
on or before the date specified in the bid packages and the GMP for such
acceptance (which date shall in no event be earlier than ten (10) days following
Owner’s receipt of such bid packages and the GMP) and so notifies the
Contractor, the bid packages and the GMP shall not be effective without written
acceptance by both the Owner and the Contractor. Prior to the Owner’s acceptance
of the Contractor’s bid packages and the GMP for such bid packages, the
Contractor shall not incur any cost to be reimbursed as part of the Cost of the
Work, except as the Owner may specifically authorize in writing. Upon acceptance
by the Owner of the bid packages, the GMP, and its basis, as well as the date by
which the Contractor shall achieve Substantial Completion of the entire

 

4

--------------------------------------------------------------------------------


 

Work, shall be set forth in an amendment to this Agreement, substantially in the
form of Exhibit D attached hereto, and executed by both the Owner and the
Contractor (the “Amendment”).

 

M.           The Owner shall authorize and cause the Architect to revise the
Drawings and Specifications to the extent necessary to reflect the agreed-upon
assumptions and clarifications contained in the Amendment. Such revised Drawings
and Specifications shall be furnished to the Contractor in accordance with
schedules agreed to by the Owner, Architect and Contractor. The Contractor shall
promptly notify the Architect and Owner if such revised Drawings and
Specifications are inconsistent with the agreed-upon assumptions and
clarifications.

 

ARTICLE III

 

CONSTRUCTION PHASE

 

A.            The Construction Phase shall commence when the Contractor
undertakes construction Work at the site.

 

B.            Promptly after the Owner’s acceptance of the GMP proposal, the
Contractor shall prepare and submit for Owner’s approval a critical path method
construction schedule for the entire Work (the “Construction Schedule”), which
Construction Schedule shall be consistent with the Project Milestones and the
Project schedule.  The Construction Schedule shall be attached as an exhibit to
the Amendment.  The Construction Schedule shall not exceed time limits current
under the Contract Documents (including, without limitation, the date for
Substantial Completion), shall define major construction milestones, their
sequences and elapsed completion time from date of this Agreement, shall include
order and delivery dates for all long lead time materials and equipment, shall
be related to the entire Project to the extent required by the Contract
Documents, shall be revised (with the Owner’s approval) at appropriate intervals
as required by conditions of the Work and the Project and shall provide for
expeditious and practicable execution of the Work.  Contractor shall comply with
the Construction Schedule, as such may be periodically updated, for the
processing of all governmental approvals and permits, the pre-purchasing of
materials and equipment and the attainment of designated milestones. In
addition, Contractor shall prepare and keep current, for the Owner’s approval, a
submittal schedule for all shop drawings, details, samples, equipment data and
other submittal information required herein.

 

C.            The Contractor agrees to keep the Owner continually informed as to
the progress of the Work, and the Contractor shall provide monthly written
reports to the Owner and Architect on the progress of the entire Work. The
Contractor shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished,
problems encountered and other similar relevant data as the Owner may reasonably
require. The log shall be available to the Owner and Architect. Throughout the
performance of the Work, the Contractor will confer and cooperate with the Owner
and will plan and execute the Work so as to ensure the timely and efficient
completion thereof.

 

D.            The Contractor shall develop a system of cost control for the
Work, including regular monitoring of actual costs for activities in progress
and estimates for uncompleted tasks

 

5

--------------------------------------------------------------------------------


 

and proposed changes. The Contractor shall identify variances between actual and
estimated costs and report the variances to the Owner and Architect at regular
intervals.

 

E.            If Contractor shall be delayed at any time in the progress of the
Work by any negligent or wrongful act of Owner or Architect (including, without
limitation, Architect’s failure to comply with its contractual obligations with
respect to design milestones or completion of the Drawings and Specifications),
or any agent or employee of either, or by any contractor independently employed
by Owner, or by changes in the Work ordered by Owner, or by labor disputes,
fire, unusual delay in transportation, unavoidable casualties, or inclement
weather, or by other causes beyond Contractor’s reasonable control, or by any
other cause which Architect and Owner decide justify the delay (collectively,
events of “Excusable Delay”), then the time allowed for the Work to be
Substantially Completed shall be extended by the period of such delay; provided,
however, that Contractor shall deliver written notice to Architect and Owner,
within five (5) business days after the cause of such delay is known, or
reasonably should be known, to Contractor, of the fact and estimated extent of
such delay, and Contractor shall cause its Subcontractors (as defined in
Article VIII below) to give similar notice of any such delay. In the case of a
continuing cause of delay, only one claim is necessary as long as it is
submitted within five (5) business days from the date that the cause first
became known, or reasonably should have become known, to Contractor.  Extensions
of time for inclement weather will not be granted unless the cumulative number
of days of inclement weather exceeds the average number of inclement weather
days as reported by the National Weather Service and such inclement weather
causes a delay in the critical path of the Work.

 

F.             In accordance with the Project Milestones, the Construction Phase
(inclusive of any applicable commissioning) shall have a duration of
ninety-eight (98) weeks, and Contractor shall Substantially Complete the Work on
or before that date which is one hundred (100) weeks following the commencement
of the Construction Phase, subject to modification if the plans and
specifications are not provided to the Contractor in a manner sufficient to not
hinder or slow the prosecution of the Work by the Contractor. Owner and
Contractor hereby acknowledge and agree that the Owner’s actual damages in the
event the Work is not Substantially Completed within such one hundred (100) week
time period would be extremely difficult or impracticable to determine.  After
negotiation, the parties have agreed that the following amounts constitute a
reasonable estimate of the damages Owner would incur in such event.  Therefore,
if the Work is not Substantially Completed on or before that date which is one
hundred (100) weeks following the commencement of the Construction Phase,
Contractor shall pay to Owner as liquidated damages, and not as a penalty, an
amount equal to Five Hundred Dollars ($500) per calendar day for the first
fourteen (14) days, then Two Thousand Dollars ($2,000) per calendar day
thereafter, for each day beyond such one hundred (100) week period that it takes
for the Work to be Substantially Completed.

 

ARTICLE IV

 

COST OF THE WORK

 

A.            Owner agrees to reimburse Contractor for the Cost of the Work (as
defined in Paragraph IV.E below), and to pay to Contractor the Contractor’s Fee
(as defined in Paragraph IV.C below).  Contractor guarantees that the maximum
price to the Owner for the

 

6

--------------------------------------------------------------------------------


 

Cost of the Work and the Contractor’s Fee (collectively, the “Contract Sum”),
subject to authorized adjustments, shall not exceed the Guaranteed Maximum
Price, hereinafter sometimes referred to as the “GMP.”

 

B.            Allowances for items of equipment and materials (each, an
“Allowance”), inclusive of the Contractor’s Fee applicable to the Cost of the
Work for each such Allowance, are included in the GMP to the extent the Contract
Documents are not sufficiently specific to permit Subcontractor or vendor
pricing for such items.  From time to time after commencement of performance of
the Work, Owner shall cause Drawings and Specifications for the Allowances, or
portions thereof, to be delivered to Contractor. Such Drawings and
Specifications shall be deemed to be part of the Contract Documents.  Contractor
shall obtain bids for all Allowance items in accordance with the procedure set
forth in Article VIII below.  If the actual Cost of the Work with respect to an
item covered by an Allowance is greater than the Allowance, the Contractor shall
be paid the actual Cost of the Work for such item and the Contractor’s Fee shall
be increased proportionately to reflect the increase in the Cost of the Work. 
The Guaranteed Maximum Price shall be increased by the aggregate amount of such
excess costs and fees.  If the actual Cost of the Work for an item is less than
the Allowance for that item, the Guaranteed Maximum Price shall be decreased by
the aggregate of the difference between the Allowance and the actual Cost of the
Work for such item, plus an amount reflecting the proportionate decrease in the
Contractor’s Fee resulting from the decrease in the Cost of the Work.  Any such
increases or decreases in the Guaranteed Maximum Price and payments relating
thereto shall be confirmed in a Change Order pursuant to the provisions of
Article V below.

 

C.            In consideration of the performance of this Agreement, Owner
agrees to pay to Contractor in current funds as compensation for its
Construction Phase services and for Contractor’s profit and overhead (including,
without limitation, all off-site personnel costs except to the extent the same
are expressly designated a Cost of the Work pursuant to the provisions of this
Agreement) a Construction Manager and General Contractor’s fee equal to One
Million Three Hundred Twenty Thousand Five Hundred Dollars ($1,320,500) (the
“Contractor’s Fee”). The Contractor’s Fee shall be payable in pro rata
installments in accordance with the progress payment provisions of Article VII
(including provisions for retention).

 

D.            In the event the Cost of the Work plus the Contractor’s Fee shall
equal a sum which is less than the Guaranteed Maximum Price, as adjusted
pursuant to the terms of this Agreement, the resulting savings shall be returned
one hundred percent (100%) to Owner.

 

E.            The term “Cost of the Work” shall mean only those costs actually,
reasonably and necessarily incurred by Contractor in the proper performance of
the Work at rates no higher than the standard paid at the place of the Project,
including, without limitation the following:

 

1.             Application, permit, license, and testing fees required
commencing and performing the Work, with the exception of testing fees related
to defective or nonconforming Work.

 

2.             Losses, expenses, damages and costs reasonably sustained or
incurred by Contractor in connection with the Work, including rebuilding or
restoring the Work, when not compensated by insurance or third parties.

 

7

--------------------------------------------------------------------------------


 

3.             Rental charges of all machinery and equipment, exclusive of hand
tools, used for the performance of the Work and not customarily owned by
construction workers, whether rented from the Contractor or others, including
installations, repairs and replacements, dismantling, removal, and costs of
lubrication, transportation and delivery thereof. Notwithstanding the foregoing,
any rented machinery or equipment shall be subject to the prior written approval
of Owner. The rental rates for such machinery and equipment shall not exceed
eighty percent (80%) of the blue book rates for such machinery and equipment,
and the total rental charges shall not exceed the fair market value of such
machinery and equipment.  Equipment rental rates shall in no event exceed the
rates set forth on Exhibit E attached hereto.

 

4.             All sales, use, gross receipts and other taxes related to
purchases made in connection with the Work which are imposed by any governmental
authority and for which Contractor is liable.  Contractor shall provide monthly
reports to Owner throughout the Construction Phase evidencing all such taxes
paid with respect to the Work.

 

5.             Costs of insurance policies required to be furnished by
Contractor under the Contract, including the costs of all insurance policies
referenced in Paragraph XIII.C.2 of this Agreement (other than workers’
compensation insurance, the cost of which shall be included in Contractor’s
labor rates), which costs shall be a fixed amount equal to 0.6% of the Cost of
the Work (exclusive of insurance and bond costs); and costs of bonds required to
be furnished by Contractor under the Contract in the amounts specified in the
Schedule of Values which is to be attached as an exhibit to the Amendment (the
“Schedule of Values”).

 

6.             The following costs incurred by Contractor, as specified in the
Schedule of Values:

 

(a)           All labor costs billed at the rates specified in Exhibit H with
respect to personnel in the direct employ of Contractor in the performance of
the Work.  Any portion of the Work performed by Contractor’s own forces shall be
billed for material and supplies at actual direct costs (as evidenced by
invoices), Contractor’s equipment billed at the rates specified in Exhibit E,
and Contractor’s employees billed per the rates specified in Exhibit H plus a
mark-up of seven percent (7%) of such cost as identified herein

 

(b)           Salaries and related standard fringe benefits of Contractor’s
employees whether or not stationed at the Project site, prorated to reflect only
such portion of their time as they have devoted to the Work, in accordance with
and as more particularly set forth in Exhibit F and Exhibit H attached hereto.

 

(c)           Costs of all materials, supplies and equipment used in connection
with or incorporated into the Work, including costs of transportation and
storage thereof.

 

(d)           Costs, including transportation and maintenance, of all materials,
supplies, equipment, temporary facilities and, to the extent not actually or
customarily owned by the Contractor’s or any Subcontractor’s own forces, hand
tools which are employed or consumed in the performance of the Work.  All
purchases of such materials, supplies, equipment, temporary facilities and hand
tools shall be recorded in a log maintained at the Project site or Contractor’s
principal office and shall be subject to inspection by Owner upon demand. Any

 

8

--------------------------------------------------------------------------------


 

such materials, supplies, equipment or tools not owned by the workmen which are
used, but not consumed, in the performance of the Work shall remain the property
of the Contractor upon completion of the Work; provided, however, that with
respect to any such equipment or tools which cost in excess of $250 and have a
useful life of more than one year, the cost of same shall be adjusted as
appropriate on the basis of their market value.

 

(e)           Miscellaneous expenses such as facsimiles, telephone services,
express mail, and similar petty cash items directly related to the Work and
customarily incurred in projects of this nature.

 

(f)            Costs (excluding promotional expenses, costs of safety awards and
incentives, medical expenses, drug testing expenses) incurred in connection with
job safety requirements for the performance of the Work such as handrails,
ramps, barricades, warning lights, and required scaffolding, and costs incurred
due to an emergency affecting the safety of persons or property.

 

(g)           Costs of removal of debris and the final building clean up.

 

(h)           Amounts due to all Subcontractors under subcontracts related to
the performance of the Work plus any costs incurred by the Contractor in taking
over, in whole or in part, the work of a Subcontractor or the costs incurred in
replacing a Subcontractor for cause. The Contractor is entitled to an
appropriate adjustment in the Guaranteed Maximum Price due to such occurrences.

 

(i)            Costs for electronic equipment and software charged at a rate of
$1.81 per employee hour billed to this Project of those employees identified in
Article IV.E.6. (b) above.

 

(j)            Cost for cellular smart phones equipment and service charged at a
rate of $143.00 per employee per month (prorated if less than full time) of
those employees identified in Article IV.E.6.(b) above.

 

(k)           Cost for Vela [BIM360Field] Quality Control, Issue Tracking, Punch
List software, service and equipment, for use by Okland, Owner, Architects and
interface with subcontractors at a fixed cost of $23,116.

 

F.             The term Cost of the Work shall not include any of the following:

 

1.             Salaries of the off-site employees of Contractor except as
expressly set forth in Paragraph IV.E.6 above. Interns, quality assurance
employees, IT personnel shall not be included as a Cost of the Work unless
written authorization is granted by the Owner.

 

2.             Overhead or general expenses of any kind, except as may be
expressly provided otherwise in this Agreement.

 

9

--------------------------------------------------------------------------------


 

3.             Contractor’s capital expenses, including interest on Contractor’s
capital employed either in construction plants or in expenditures on the Work,
except as may be expressly provided otherwise in this Agreement.

 

4.             Expenses of Contractor’s principal office and offices other than
the site office.

 

5.             Rental costs of machinery and equipment, except as expressly
provided in Paragraph IV.E above.

 

6.             Costs due to any warranty work required from Contractor or due to
the fault or negligence of, or the breach of this Agreement or any other
agreement related to the Work by, Contractor, any Subcontractor, anyone directly
or indirectly employed by any of them, or anyone for whose acts any of them may
be liable, including, but not limited to, costs for the correction of damaged,
defective or nonconforming Work, disposal and replacement of materials and
equipment incorrectly ordered or supplied, making good damage to property not
forming part of the Work, or repair of casualty losses not included in Paragraph
IV.E above.

 

7.             Fines, penalties, assessments and other costs related to the
failure of Contractor or any Subcontractor to comply with any provision of this
Agreement and with all applicable provisions of the Federal Occupational Safety
and Health Act, any state equivalent thereof, federal and state fair employment
laws, and federal and state wage and hours laws.

 

8.             Any cost not specifically and expressly described in Paragraph
IV.E.

 

9.             Cost of overtime premium required to meet the Construction
Schedule.  Contractor may work overtime and be paid for overtime provided that
such overtime does not require a Change Order or cause the Guaranteed Maximum
Price to be exceeded, and provided further that such overtime shall not be a
charge against the Contingency without Owner’s prior written approval in each
instance. Contractor shall be reimbursed by Owner for overtime if requested by
Owner to accelerate the Construction Schedule and/or to make up days lost by
issues beyond Contractor’s or any Subcontractor’s control.

 

10.          Cost of consultants unless approved by Owner in writing (with the
exception of costs of design-build subcontractor consultants included in the
applicable subcontract sums).

 

11.          Costs that would cause the Guaranteed Maximum Price to be exceeded.

 

12.          Amounts to be paid by Contractor for federal, state or local income
and franchise taxes.

 

13.          Increases in the Cost of the Work caused by events of Excusable
Delay, except to the extent otherwise provided by way of Change Order.

 

14.          Salaries of corporate officers, directors, key administrators, or
sales personnel of Contractor, except as expressly provided in Paragraph IV.E
above.

 

10

--------------------------------------------------------------------------------


 

15.                               Any costs due to weather delays, provided that
the cumulative number of days of inclement weather does not exceed the average
number of inclement weather days as reported by the National Weather Service.

 

16.                               Costs of General Conditions that are
specifically identified in Part (a) of Exhibit G attached hereto in excess of
the lump sum aggregate amount therefor as set forth in such Exhibit G; and costs
of General Conditions that are not specifically identified in Part (a) of
Exhibit G attached hereto in excess of the amount therefor as set forth in the
Schedule of Values.

 

G.                                    The following items shall be credited
against the Cost of the Work or shall be reimbursed by Contractor to Owner:

 

1.                                      Proceeds of any sale by Contractor of
surplus materials, construction equipment, and temporary structures which have
been charged to the Cost of the Work (other than as a rental charge), whether
such sale is made to Owner, to Contractor, or to a third party, plus the fair
market value of non-expendable tools purchased by the Contractor.

 

2.                                      Discounts obtained on payments made by
the Contractor shall accrue to the Owner, provided that either (a) before making
the payment, the Contractor included the subject payment in an Application for
Payment and received payment from the Owner, or (b) the Owner has deposited
funds with the Contractor with which to make the payment. The Contractor shall
obtain all possible trade and time discounts on bills for materials, supplies
and equipment furnished, and shall pay said bills within the discount periods,
provided that Owner timely pays Contractor pursuant to the terms of this
Agreement.

 

3.                                      The full amount of any deposits
originally funded by or charged to Owner, which have been returned to the
Contractor.

 

H.                                   Contractor shall keep full and detailed
accounts and exercise such controls as may be necessary for proper financial
management under this Agreement, and Contractor’s accounting and control systems
shall be satisfactory to Owner. Owner and Owner’s accountants shall have access
to, and shall be permitted to copy and audit, Contractor’s records, books,
correspondence, instructions, drawings, receipts, subcontracts, purchase orders,
vouchers, memoranda and other data relating to this Agreement, and Contractor
shall preserve such items for a period of five (5) years after final payment, or
for such longer period as may be required by law.

 

ARTICLE V

 

CHANGES IN THE WORK

 

A.                                    Owner may from time to time, by written
instructions or drawings issued to the Contractor, make changes in the Work,
issue additional instructions, require additional work, or direct the omission
of work previously ordered, and the provisions of this Agreement shall apply to
all such changes, modifications, additions and omissions with the same effect as
if they were embodied in the original Drawings and Specifications.  Any such
change, modification, addition or omission shall be documented by a “Change
Order.”  A Change Order shall consist of a written document signed by Owner and
Contractor describing the change in the Work, the

 

11

--------------------------------------------------------------------------------


 

amount of adjustment, if any, to the Guaranteed Maximum Price and the
adjustment, if any, to the date of Substantial Completion.

 

B.                                    Owner may request changes in the Work by
giving Contractor a written Change Order request (“Change Order Request”),
setting forth the nature of the requested change. Upon receipt of a Change Order
Request, Contractor shall promptly furnish to Owner a statement setting forth in
detail (with a labor and material breakdown by trade and work classification)
Contractor’s good faith estimate of (i) the changes, be they additive or
deductive in nature, in the Guaranteed Maximum Price attributable to the changes
set forth in such Change Order Request, and (ii) the adjustment, if any, to the
date of Substantial Completion resulting from such Change Order Request.  Upon
approval by Owner, a Change Order shall be issued and the Guaranteed Maximum
Price and, if applicable, the date of Substantial Completion shall be adjusted
as set forth in such Change Order.

 

C.                                    If a Change Order results in additional
costs in order to prosecute the Work, Owner shall pay to Contractor the amount
of such additional costs and the Guaranteed Maximum Price specified in
Article IV shall be increased by the amount of such additional costs. If a
Change Order results in a decrease in the Cost of the Work, the Guaranteed
Maximum Price shall be decreased by the amount of the decrease. Additional costs
shall be limited to (a) costs of labor; (b) costs of materials, supplies and
equipment; (c) rental costs of machinery and equipment, exclusive of hand tools;
and (d) additional costs of supervision and field office personnel directly
attributable to the change all subject to the provisions of Article IV E
applicable generally to Cost of the Work. Contractor shall be paid in accordance
with Article VII for Work done pursuant to a Change Order as such Work
progresses, said payments to include a pro rata portion of the overhead and
profit fee based on the percentage of completion of the Work done under the
Change Order. Retention will be held on any such Change Order Work in accordance
with Article VII. Except for the addition to the Work of the data center
build-out, for changes in the Work, the Contractor’s Fee shall not be adjusted
unless such changes result in major, reasonably unforeseeable and unplanned-for
changes in the Work that total more than Four Million Dollars ($4,000,000) in
aggregate (“Major Change”), in which case the Contractor’s fee will be increased
by One and Nine Tenths Percent (1.9%) of the amount of the Major Change. For the
addition of the data center build-out to the Work the Contractor’s fee will be
increased by One and Nine Tenths Percent (1.9%) of the amount of the cost of the
data center build-out.

 

D.                                    Should concealed or latent conditions be
encountered in performance of the Work, or should concealed or unknown
conditions be at variance with the conditions indicated on the Drawings and
Specifications, or should unknown physical conditions or concealed or unknown
conditions of an unusual nature which differ materially from those ordinarily
encountered and generally recognized as inherent in work of the character
provided for in this Agreement be encountered, then, subject to Owner’s approval
of Architect’s confirmation of such concealed or latent conditions (which
approval will not be unreasonably withheld), Contractor shall be compensated for
any additional costs resulting from any such conditions from the Contingency
(but in no event to exceed an amount equal to ten percent (10%) of the
Contingency) and then by Change Order in accordance with this Article V (and the
Guaranteed Maximum Price shall be adjusted accordingly), and the time for
completion of the Work shall be equitably adjusted upon claim by either party
made within twenty (20) days after the first

 

12

--------------------------------------------------------------------------------


 

observance of the conditions.  Notwithstanding anything to the contrary
contained herein, Contractor shall not be compensated for additional costs
resulting from any conditions that Contractor discovers if, following such
discovery, Contractor proceeds with the Work without first notifying Owner of
such conditions and receiving written notice from Owner to proceed with the
Work. Contractor shall promptly report errors, inconsistencies or omissions
discovered by Contractor to Architect and Owner.

 

ARTICLE VI

 

CONTRACTOR’S DUTIES AND STATUS

 

A.                                    Contractor recognizes the relationship of
trust and confidence established between Contractor and the Owner by this
Agreement. Contractor covenants with the Owner to furnish its best skill and
judgment and to cooperate with the Architect in promoting the interest of the
Owner. Contractor agrees to (a) furnish efficient business administration and
superintendence, (b) keep upon the Work at all times an adequate supply of
skilled and qualified workmen and materials; (c) secure the execution of the
Work in an expeditious and economical manner; and (d) maintain quality standards
commensurate with nationally known contractors. Owner and Architect shall at all
times have access to the Work for review thereof.  In addition to the
obligations set forth in Article III above and this Article VI, Contractor’s
Construction Phase services shall include those set forth on Exhibit A attached
hereto.

 

B.                                    The Contractor shall carefully study and
compare the Contract Documents with each other and with information furnished by
the Owner and shall at once report to the Architect and Owner errors,
inconsistencies or omissions discovered, including, without limitation, any
variance from applicable laws, statutes, ordinances, building codes, rules,
regulations or lawful orders of public authorities or from any recorded
covenants of which the Contractor has knowledge or should have knowledge in the
exercise of reasonable care (all of the foregoing, collectively, “Laws”).  The
Contractor shall not be liable to the Owner or Architect for damage resulting
solely from errors, inconsistencies or omissions in the Contract Documents
unless the Contractor recognized (or, utilizing a standard of due care and
diligence, should have recognized) such error, inconsistency or omission and
knowingly failed to report it to the Architect and Owner.  If the Contractor
performs any construction activity knowing it involves error, inconsistency or
omission (including, without limitation, any variance from applicable Laws) in
the Contract Documents without such notice to the Architect and Owner, the
Contractor shall assume appropriate responsibility for such performance and
shall bear the attributable costs for correction.  Nothing in this paragraph
shall relieve the Contractor from responsibility to use good faith efforts in
its examination and review of the existing conditions at the Project site, the
Construction Schedule, and the Contract Documents, to the end that errors,
omissions or inconsistencies in the Contract Documents that are discovered by
the Contractor in the course of the Contractor’s required duties hereunder shall
be promptly reported to the Architect and Owner.

 

C.                                    Before ordering any materials or doing any
Work, Contractor and each of its Subcontractors shall verify all measurements at
the site and shall be responsible for the correctness of same.  It shall be
understood as part of this Agreement that Contractor and each of its
Subcontractors visited the site and examined the environs and satisfied
themselves as to the

 

13

--------------------------------------------------------------------------------


 

conditions under which they would be required to perform the Work.  No allowance
shall be made on behalf of Contractor or any Subcontractor for any failure to so
acquaint themselves with working conditions except concealed and unforeseeable
conditions.

 

D.                                    The Contractor shall supervise and direct
the Work, using the Contractor’s best skill and attention.  The Contractor shall
be solely responsible for and have control over construction means, methods,
techniques, sequences and procedures and for coordinating all portions of the
Work under the Contract, unless the Contract Documents give other specific
instructions concerning these matters.

 

E.                                     The Contractor shall be responsible to
the Owner for acts and omissions of the Contractor’s employees, Subcontractors
and their agents and employees, and any other persons performing portions of the
Work under a contract with or through the Contractor or claiming by, through or
under the Contractor and for any damages, losses, costs and expenses resulting
from such acts or omissions.

 

F.                                      The Contractor shall not be relieved of
obligations to perform the Work in accordance with the Contract Documents either
by activities or duties of the Architect in the Architect’s administration of
the Contract, or by tests, inspections or approvals required or performed by
persons other than the Contractor.

 

G.                                    The Contractor shall be responsible for
inspection of portions of Work already performed under the Contract to determine
that such portions are in proper condition to receive subsequent Work; provided,
however, that Contractor shall not be responsible for retaining outside
inspection agencies in connection with such inspection.

 

H.                                   If any of the Work is required to be
inspected or approved by any public authority, the Contractor shall cause such
inspection or approval to be performed. No inspection performed or not performed
by the Owner shall be a waiver of any of the Contractor’s obligations hereunder
or be construed as an approval or acceptance of the Work or any part thereof.

 

I.                                        Unless otherwise provided in the
Contract Documents, the Contractor shall provide and pay for labor, materials,
equipment, tools, construction equipment and machinery, water, heat, utilities,
transportation, and other facilities and services necessary for proper execution
and completion of the Work, whether temporary or permanent in nature and whether
or not incorporated or to be incorporated in the Work.  Without limiting the
generality of the foregoing, unless otherwise directed by Owner in writing,
Contractor shall be responsible for all required infrastructure and utility
connections with respect to the Work (including, without limitation, water, gas,
electrical and sewer) and for procuring all applicable governmental
authorizations and approvals in connection with the same. Unless otherwise
provided in the Contract Documents, the Contractor shall provide and pay for
labor, materials, equipment, tools, construction equipment and machinery, water,
heat, utilities, transportation, and other facilities arid services necessary
for proper execution and completion of the Work, whether temporary or permanent
and whether or not incorporated or to be incorporated in the Work.

 

14

--------------------------------------------------------------------------------


 

J.                                        The Contractor shall enforce strict
discipline and good order among the Contractor’s employees and other persons
carrying out the Contract. The Contractor shall not permit employment of unfit
persons or persons not skilled in tasks assigned to them.  By notice to the
Contractor, the Owner shall have the right to require the Contractor to remove
and replace any personnel assigned to the Project which are unacceptable to
Owner in Owner’s reasonable discretion.  Any substitutions of personnel, whether
due to termination of employment, request of Owner or otherwise, shall be
subject to Owner’s prior written approval.

 

K.                                   Owner shall notify Contractor if at any
time the work of any Subcontractor is unsatisfactory to Owner or Owner believes
that any Subcontractor is careless, incompetent, unskilled or otherwise
objectionable; and Contractor, upon Contractor’s reasonable determination that
Owner’s concerns are valid and cannot otherwise be remedied, shall dismiss such
Subcontractor in accordance with standard construction industry labor practices.

 

L.                                     Contractor shall construct and complete
the Project in accordance with the Contract Documents.  Contractor represents
and warrants that it is an experienced general contractor and that it has
inspected and is familiar with all visible conditions at the Project site. It
shall be the obligation of Contractor to review the Contract Documents to
determine and to notify the Owner and the Architect of any discrepancy with
building codes and regulations of which the Contractor has knowledge.  The
Contractor shall not violate any zoning, setback or other locational
requirements of applicable Laws.  If the Contractor observes that portions of
the Contract Documents are at variance with applicable Laws, the Contractor
promptly shall notify the Owner and Architect in writing, and necessary changes
shall be accomplished by appropriate Change Order.  If Contractor performs any
Work, which it knows is contrary to applicable Laws, the Contractor shall assume
appropriate responsibility therefor and shall bear the costs and expenses
attributable thereto.

 

M.                                 Contractor shall prepare as part of the Work
all shop and other detailed drawings that are required to enable Contractor to
perform the Work.  Before submitting shop drawings for review, Contractor shall
check drawings of all Subcontractors for conformity with Contract requirements,
and Contractor shall see that all work contiguous with and having bearing on the
Work indicated on the shop drawings is accurately and distinctly illustrated. 
Contractor shall stamp the drawings as evidence that such drawings have been
checked, approved or corrected. Such stamp shall constitute Contractor’s
warranty to Owner and Architect that (a) Contractor has utilized reasonable
efforts expected of highly experienced contractors to insure that such drawings
are in strict conformity with the Drawings and Specifications, and (b) such
submitted shop and other drawings have been coordinated with other components of
the Work.  Architect will review and approve shop drawings and other submissions
for general conformance with the design concept only and such review shall not
relieve Contractor and each Subcontractor from the responsibility for adherence
to this Agreement concerning quantity and quality of materials and workmanship,
nor shall it relieve Contractor of the responsibility for the accuracy and
completeness of other details, such as dimensions and tolerance, or for proper
assembly, installation and performance.

 

N.                                    Owner reserves the right to perform
construction or operations related to the Project with Owner’s own forces, and
to award separate contracts in connection with other portions of the Project or
other construction or operations on the site; provided, however, that

 

15

--------------------------------------------------------------------------------


 

Owner shall use all reasonable efforts to ensure that the exercise of such right
does not interfere with the Construction Schedule or create labor disputes.

 

O.                                    The Contractor shall comply with and give
notices required by applicable Laws bearing on performance of the Work.

 

P.                                      Notwithstanding the fact that a dispute,
controversy or question shall have arisen in the interpretation of any provision
of this Agreement or any of the other Contract Documents, the performance of any
Work, the delivery of any material, the payment of any monies to Contractor, or
otherwise, Contractor agrees that it will not directly or indirectly stop or
delay the Work, or any part thereof, or stop or delay the delivery of any
materials on its part required to be furnished under this Agreement, pending the
determination of such dispute or controversy. Owner shall continue to make
payments for Work that is not the subject of a dispute.

 

Q.                                    Contractor at all times shall keep the
Project free from accumulation of waste materials or rubbish caused by its
operations.  Contractor shall be responsible for managing all waste generated by
the Work, including, without limitation, the management, treatment,
neutralization, removal and disposal of such waste in accordance with all
applicable Laws. At the completion of the Work, Contractor shall remove all of
Contractor’s waste materials and rubbish from and about the Project, as well as
all of Contractor’s tools, construction equipment, machinery and surplus
materials, and shall leave the Work clean and ready for use and occupancy in
accord with the standards of a first class facility. If the Contractor fails to
clean up as provided in the Contract Documents, the Owner, upon three
(3) business days notice to Contractor, may do so and the cost thereof shall be
charged to the Contractor who shall pay such cost immediately upon demand by
Owner.

 

R.                                    The Contractor shall maintain a neat,
clean, and complete set of Drawings and Specifications on the job, which shall
be kept current on a regular basis, for the purposes of marking in all
deviations from the original Drawings and Specifications and creating a detailed
and accurate set of Drawings and Specifications reflecting the as-built
condition of the Work (the “As-Built Drawings and Specifications”).  There shall
be noted therein the actual locations of underground lines, stub outs, and
similar items.  Contractor shall deliver to Owner copies of the As-Built
Drawings and Specifications in accordance with Paragraph X.D below, and the
As-Built Drawings and Specifications shall constitute the sole property of
Owner.

 

S.                                      Contractor shall take all necessary
precautions required in order not to jeopardize the health and/or safety of
Contractor’s personnel or property, Owner’s or other contractors’ personnel or
property, or members of the general public or their property.  Contractor shall
handle and store equipment and materials in a safe and orderly manner and so as
not to hinder access to other portions of the Project site.  Contractor shall
perform the Work in accordance with all applicable Laws relating to health
and/or safety of persons or property (including, without limitation, the
occupational health and safety legislation applicable to the place of the Work,
and the standards and regulations issued thereunder), shall implement all
practices, procedures and programs customarily implemented by construction
contractors for projects of a similar nature, and shall take such other actions
as may be deemed prudent by Owner or Owner’s insurance carriers to protect the
health and/or safety of persons and property; provided that, to the extent the
requirements of applicable Laws and the requirements of Owner differ, the more

 

16

--------------------------------------------------------------------------------


 

stringent shall apply.  The Contractor further agrees, in addition to the
obligations set forth herein and elsewhere in the Contract, to comply with all
applicable Laws and practices pertaining to employment standards, human rights,
occupational health and safety, labor relations, workers’ compensation, pay
equity and employment equity and all other Laws applicable to its employees.

 

T.                                     The Contractor is responsible for
compliance with the Contract Documents regarding Hazardous Substances (as
defined below).  If Contractor encounters a Hazardous Substance not addressed in
the Contract Documents, and if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from such
Hazardous Substance, Contractor shall immediately stop Work in the affected area
and report the condition to Owner and Architect in writing.  Work in the
affected area shall resume upon written notice by Owner to Contractor that such
Hazardous Substance has been removed or otherwise mitigated.  Notwithstanding
anything to the contrary contained in this Agreement, the Contractor will
develop and follow procedures for the storage, use and disposal of Hazardous
Substances, which procedures are to be in accordance with all applicable
environmental Laws and the Owner’s reasonable instructions provided to the
Contractor from time to time. The Contractor will perform monitoring activities
and file environmental test results as required by Law and maintain a copy of
such results at the place of the Work for the Owner’s review upon request. 
Unless the Owner notifies the Contractor otherwise, the Contractor must obtain
the Owner’s prior written approval before bringing on to the place of the Work
any Hazardous Substance or causing any hazardous condition at the place of the
Work. The Contractor will request the Owner’s prior written approval by
submitting to the Owner a Material Safety Data Sheet (“MSDS”) for the place of
the Work listing the types and volumes of the Hazardous Substances the
Contractor intends to bring to the place of the Work and the types of hazardous
conditions the Contractor intends to cause at the place of the Work.  The
Contractor will inform the Owner of any changes in the components of the
controlled substances through the issuance of an updated MSDS.  All MSDS’s on
file with the Owner will be updated as required by Law, regardless of whether
the substances have changed or not.

 

The Contractor will immediately notify the Owner of any notice it receives from
any governmental authority of any actual or potential violation of any
environmental Law and will cooperate with the Owner in responding to such notice
and in correcting or contesting such violation.

 

For purposes of this Agreement, “Hazardous Substances” means any and all
substances, materials and/or wastes now or hereafter identified as hazardous or
toxic by any federal, state or local Law related to the protection of the
environment or worker safety and health and applicable to the Work, including
without limitation all explosive or regulated radioactive materials, toxic
substances, petroleum (including crude oil or any faction thereof) or petroleum
distillates, insecticides, pesticides, special wastes, including asbestos,
industrial substances or wastes, polychlorinated biphenyls and any constituent
of any such substances or wastes.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VII

 

PROGRESS PAYMENTS

 

Owner agrees to make progress payments to Contractor for the Construction Phase
services according to the following procedures.

 

A.                                    The Schedule of Values shall be used as a
basis for Contractor’s Applications for Payment (as defined in Paragraph VII.B
below).

 

B.                                    Contractor, on or before the first day of
each month during the Construction Phase, shall deliver to Owner and Architect
an application for payment (“Application for Payment”) showing as of the end of
the month covered by the Application for Payment the percentage of completion of
the Work performed under this Agreement, the value of said completed Work based
on the Schedule of Values, and the amount due and owing to Contractor under the
terms of this Agreement, including amounts due under any fully executed Change
Orders. Each Application for Payment shall be submitted on AIA forms G702 and
G703 or similar, and shall contain such supporting data as Owner may reasonably
require.  Without limiting the generality of the foregoing, with each
Application for Payment Contractor shall submit any other evidence (such as, but
not limited to, payrolls, petty cash accounts, receipted invoices and/or
invoices with check vouchers attached) required by Owner or Architect to
demonstrate that cash disbursements already made by Contractor on account of the
Cost of the Work equal or exceed (1) progress payments already received by
Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment; plus (4) retainage applicable to prior progress
payments.  In addition, Contractor’s Applications for Payment shall be submitted
together with: (a) conditional waivers and releases of liens, stop notices and
bond rights for the current Application for Payment, and unconditional waivers
and releases of liens, stop notices and bond rights for all prior payments, from
Contractor, all Subcontractors, and anyone having lien rights, stop notice
rights or rights against a bond for the Project, all of which waivers and
releases shall be on forms approved by Owner and in compliance with applicable
Laws; (b) Contractor’s Declaration to Procure Payment, in a form approved by
Owner, listing all persons and firms who have furnished subcontract work,
equipment or materials to the Contractor for the Project and stating that full
payment for all such work, equipment and materials has been made except as
otherwise stated therein; and (c) such additional documents as the Owner may
reasonably require.  Materials and equipment shall be considered completed items
of Work for purposes of an Application for Payment, and may be included
therein.  Contractor shall not make advance payments to Contractor’s
Subcontractors (including, without limitation, materialmen or suppliers) without
Owner’s prior written approval.

 

C.                                    Within forty-five (45) days after receipt
by Owner of an approved Application for Payment, and provided Contractor is not
in default under this Agreement, Owner shall pay to Contractor the amount
approved for payment; provided, however, that if any item on the Application for
Payment is disputed, Contractor promptly shall be notified of such dispute and
shall submit verification of such item or a revised Application for Payment. 
This procedure, however, shall not be deemed cause for any delay in making a
progress payment within forty-five (45) days of the Application for Payment with
regard to all undisputed items.

 

18

--------------------------------------------------------------------------------


 

D.                                    There shall be a five percent (5%)
retention on progress payments for the Work per Utah State Statute. All funds
retained shall be released in accordance with Article X.

 

E.                                     Should Contractor neglect or refuse to
pay, within thirty (30) days after it falls due, any bill legitimately incurred
and due by it hereunder which has been paid on a progress payment basis, Owner,
after giving five (5) days written notice to Contractor of its intention to do
so, shall have the right but not the obligation to pay such bill directly.  In
such event, said payment shall be treated as a progress payment made for the
benefit of Contractor.

 

F.                                      Contractor shall promptly pay each
Subcontractor (including, without limitation, any materialman and supplier),
upon receipt of payment from Owner, out of the amount paid to Contractor on
account of such Subcontractor’s portion of the Work, the amount to which such
Subcontractor is entitled, reflecting percentages actually retained from
payments to Contractor on account of such Subcontractor’s portion of the Work.
Contractor shall, by appropriate agreement with each Subcontractor, require such
Subcontractor to make payments to sub-subcontractors in similar manner.

 

G.                                    Each Application for Payment shall show
the percentage of completion of each portion of the Work as of the end of the
period covered by the Application for Payment.  The percentage of completion
shall be the lesser of (a) the percentage of that portion of the Work actually
completed as of the date the Application for Payment is submitted to Owner; or
(b) the percentage obtained by dividing (i) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment, by (ii) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the Schedule of Values.  Subject to
other provisions of the Contract Documents, the amount of each progress payment
shall be computed as follows:

 

1.                                      Take that portion of the Guaranteed
Maximum Price properly allocable to completed Work (including materials and
equipment actually incorporated into the Work as of the date the Application for
Payment is submitted to Owner) as determined by multiplying the percentage of
completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the Schedule of Values, less
retainage of five percent (5%) in accordance with Paragraph VII.D above.

 

2.                                      Add the Contractor’s Fee, less retainage
of five percent (5%).  The amount of the Contractor’s Fee shall be computed upon
the Cost of the Work described in the two preceding clauses at the rate stated
in Article IV.

 

3.                                      Subtract the aggregate of previous
payments made by Owner.

 

4.                                      Subtract the shortfall, if any,
indicated by Contractor in the documentation required to substantiate prior
Applications for Payment, or resulting from errors subsequently discovered by
the Owner’s accountants in such documentation.

 

5.                                      Subtract amounts, if any, for which
Architect or Owner has withheld or nullified a Certificate for Payment.

 

19

--------------------------------------------------------------------------------


 

H.                                   Except with Owner’s prior approval,
payments to Subcontractors included in Contractor’s Applications for Payment
shall not exceed an amount for each Subcontractor calculated as follows:

 

1.                                      Take that portion of the subcontract sum
properly allocable to completed Work (including materials and equipment actually
incorporated into the Work as of the date the Application for Payment is
submitted to Owner) as determined by multiplying the percentage of completion of
each portion of the Subcontractor’s Work by the share of the total subcontract
sum allocated to that portion of the Work in the Subcontractor’s Schedule of
Values, less retainage of five percent (5%).

 

2.                                      Subtract the aggregate of previous
payments made by Contractor to the Subcontractor.

 

3.                                      Subtract amounts, if any, for which
Architect or Owner has withheld or nullified a Certificate for Payment by Owner
to Contractor for reasons that are the fault of the Subcontractor.

 

4.                                      Add, upon Substantial Completion of the
entire Work of Contractor, a sum sufficient to increase the total payments to
the Subcontractor to one hundred percent (100%) of the subcontract sum, less
amounts, if any, for incomplete Work and unsettled claims. The subcontract sum
is the total amount stipulated in the subcontract to be paid by Contractor to
the Subcontractor for the Subcontractor’s performance of the subcontract.

 

I.                                        The initial payment to Contractor
hereunder is conditioned upon Contractor’s having obtained all requisite
consents, approvals, licenses and permits of governmental authorities required
to be obtained by Contractor and necessary and appropriate to perform the Work
in accordance with the Contract Documents (or, to the extent such consents,
approvals, licenses and permits have not yet been obtained, the lack of which
would not have a material adverse effect on the Work or be contrary to
applicable Law, the Contractor provides satisfactory evidence to Owner of
Contractor’s ability to obtain such consents, approvals, licenses and permits as
and when needed to perform the Work).

 

J.                                        Nothing contained in this Article VII
shall be construed to affect the right to reject in whole or in part any of the
Work, should such Work later be found not to comply with the provisions of this
Agreement or any of the other Contract Documents. All progress payments are
subject to review and correction on subsequent progress payments and/or on the
final payment, to such extent as may be necessary in the reasonable opinion of
Owner to protect Owner from loss arising from the default of Contractor or the
existence of claims. Payment by Owner and acceptance by Contractor of progress
payments based on periodic estimates of quantities of Work performed shall not,
in any way, constitute acceptance of the estimated quantities used as the basis
for computing the amounts of the progress payments.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

SUBCONTRACTORS

 

All portions of the Work shall be performed by Contractor or under subcontracts
entered into by Contractor. Owner may require Contractor to obtain bids for
portions of the Work that Contractor desires to self-perform from qualified
Subcontractors.  Decisions on who will perform such work will be made by Owner.
As used herein, the term “Subcontractor” shall mean a person or entity who has a
contract with or through the Contractor to perform a portion of the Work, or to
supply materials or equipment with respect to the Work, and includes
subcontractors at every tier, including design-build subcontractors, material
and equipment suppliers, vendors and sub-subcontractors, but does not include a
separate contractor of Owner or subcontractors of a separate contractor.  Owner
shall have the right to approve all Subcontractors.  The Contractor shall
require each Subcontractor, of whatever tier, to agree in writing to be bound by
the terms of the Contract Documents insofar as they apply to such
Subcontractor’s performance of the Work.  Each subcontract, whether between
Contractor and a Subcontractor or between any Subcontractor and a lower-tier
Subcontractor, shall state that the Owner and its successors and assigns are
intended third-party beneficiaries of such subcontract and shall contain an
indemnity and hold harmless in favor of the Owner and its officers, employees,
agents, successors and assigns against all claims, damages, losses, costs and
expenses, including reasonable attorneys’ fees, caused by the negligent acts or
omissions of the Subcontractor or its employees, agents or consultants in
connection with the Work.  Contractor shall be fully responsible for all
portions of the Work performed by Subcontractors, and Contractor shall be liable
for all acts and omissions of any Subcontractor.  Unless otherwise approved by
the Owner, Contractor shall obtain a minimum of three (3) responsive bids from
Subcontractors, including suppliers of materials or equipment fabricated
especially for the Work (except that work normally done by the Contractor may be
negotiated with Owner at Owner’s request), all of which bids shall be presented
to the Contractor as sealed bids. Each bidder shall be required to furnish its
hourly rates for regular and overtime labor (including full labor burden) with
its bid.  Contractor shall summarize the bid results for each component of the
Work in a spreadsheet format, including all analysis and adjustments necessary
to permit a meaningful comparison among bidders and against the most recent
itemized budget for the Work approved by Owner.  Contractor shall also provide,
as appropriate, comments concerning each Subcontractor under consideration,
including financial strength, past performance, current workload and other
relevant factors, and a recommendation as to Subcontractor selection.  The Owner
will then determine which bids will be accepted.  Owner shall have, at Owner’s
request, the right to review the bid invitations and bid packages prepared by
Contractor.  With the approval of the Owner, the Contractor may negotiate with
selected Subcontractors.  All negotiated prices and scope must be approved in
advance by the Owner.  Contractor will receive warranties from all
Subcontractors in accordance with the Contract Documents and contractor
licensing requirements.  Each subcontract agreement is assigned by Contractor to
Owner, provided that such assignment shall be effective only after any
termination of this Agreement pursuant to Article XIV below and only for those
subcontract agreements that Owner accepts by notifying the Subcontractor in
writing.  In connection with any such assignment, Owner shall not assume any
obligation of Contractor to the Subcontractor incurred prior to the termination
of this Agreement pursuant to Article XIV below.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TITLE TO THE WORK

 

Owner shall have title to all completed Work and all materials, equipment, tools
and supplies for which payment has been made by Owner under the terms of this
Agreement.  The Contractor warrants that title to all such Work, materials,
equipment, tools and supplies shall pass to the Owner upon the earlier of
incorporation into the Work or the time of payment therefor by Owner.  The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates of Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors (including,
without limitation, material suppliers), or other persons or entities making a
claim by reason of having provided labor, materials and/or equipment relating to
the Work.

 

ARTICLE X

 

ACCEPTANCE AND FINAL PAYMENT

 

A.                                    When the Work is Substantially Complete
and Contractor has obtained a temporary certificate of occupancy for the
Project, the Contractor will notify Owner and Architect that the Project is
ready for final inspection and acceptance. Owner and Architect shall, within ten
(10) days following receipt of Contractor’s notice, make such inspection. In the
event that Architect and Owner shall find the Work to have been performed in
accordance and in conformity with this Agreement and the other Contract
Documents, Architect shall promptly issue a Certificate of Substantial
Completion which shall set forth:

 

1.                                      A statement that the Work has been
performed and is Substantially Completed in accordance and in conformity with
this Agreement and has been accepted by the Owner and the Architect. For the
purposes of this Agreement, “Substantially Completed” or “Substantial
Completion” means completion of the Work in accordance with this Agreement and
the other Contract Documents, including common service areas, mechanical
equipment, and all utilities so as to permit occupancy and use of the Project
for its intended use, subject only to minor corrective work or “punch list” work
not rendering the premises unfit for occupancy, such as replacements of broken
or defective materials, adjustments to mechanical system or elevators, and the
like. Such minor corrective work or “punch list” work shall be completed within
thirty (30) days after issuance of the Certificate of Substantial Completion, or
such other period as Owner and Contractor may mutually agree (the “Punch List
Period”). If any Punch List Work remains uncompleted at the expiration of the
Punch List Period, then, in Owner’s sole discretion, Owner may elect to complete
the Punch List Work and, upon such election, shall retain any retention amount
Owner then holds to pay for the completion of the Punch List Work.

 

2.                                      The total unpaid balance of the amount
due to Contractor hereunder, including any amounts due under Change Orders, the
Contingency fund and any retained amounts.

 

22

--------------------------------------------------------------------------------


 

B.                                    If the inspection by Architect and Owner
discloses any item that is not in accordance with the requirements of this
Agreement or any of the other Contract Documents, Contractor shall, before
issuance of the Certificate of Substantial Completion, complete or correct such
item(s) upon notification from Architect or Owner. Contractor shall then submit
a request for another inspection by Architect and Owner to determine Substantial
Completion. All warranties shall commence on the date of Substantial Completion
of the Work unless otherwise provided in the Certificate of Substantial
Completion.

 

C.                                    Except to the extent that applicable law
requires payment to be made earlier, Within forty-five (45) days following
issuance of the Certificate of Substantial Completion, and provided Contractor
is not in default under this Agreement, Owner shall pay to Contractor such
amount as is shown by the Certificate of Substantial Completion to be the unpaid
balance of the Cost of Work, the Contractor’s Fee and any amounts due under
Change Orders, including any retained amounts, and any other amounts due
hereunder; provided however, that:

 

1.                                      Except to the extent limited by
applicable law, If any mechanic’s or materialman’s lien has at that time been
recorded, Owner may withhold one and one-half (1-1/2) times the amount thereof
until the lien or claim is removed and released of record or until the Owner is
indemnified against such claim by bond or other means reasonably satisfactory to
Owner; and

 

2.                                      So long as any Work remains uncompleted
hereunder, Owner shall retain an amount equal to one hundred fifty percent
(150%) of the value of such uncompleted work based on the Schedule of Values
and/or Architect’s certification, which shall be paid only when such work is
completed to the reasonable satisfaction of Architect and Owner; and

 

3.                                      As a condition precedent to payment to
Contractor under this paragraph, Contractor shall deliver to Owner (a) such
evidence of Contractor’s full payment of all Subcontractors (with the exception
of retentions and final payments which are to be paid out of the final payment
by Owner to Contractor) and the absence of any liens generated by the Work as
may be required by Owner, including, without limitation, conditional waivers and
releases of lien upon final payment, in a form acceptable to Owner and in
compliance with applicable Laws, from Contractor and all Subcontractors
(including, without limitation, suppliers and vendors) with remaining lien
rights respecting the Project, (b) maintenance and operating manuals for all
equipment, (c) all warranties and guaranties in connection with the Work, and
(d) as-built drawings for the Project.  Final payment, at Owner’s option, may be
made in the form of checks made jointly payable to Contractor and any
Subcontractor entitled to payment out of the funds provided by the final
payment.  Contractor shall provide evidence satisfactory to Owner establishing
the identities of such persons and the amounts of the final payment to which
they are respectively entitled.

 

D.                                    All plans and specifications, drawings,
computations, sketches, test data, survey results, models, photographs,
renderings, plans, shop and proposal drawings and material relating to the Work
and prepared by Contractor or any other person or entity under contractor,
(i) are the property of Owner, (ii) shall not be retained by Contractor or any
Subcontractor (including, without limitation, any supplier or materialman) after
the completion of the Work, (iii) shall be delivered to Owner upon request by
Owner or as elsewhere provided herein (and Contractor shall

 

23

--------------------------------------------------------------------------------


 

see that all such material is obtained from Subcontractors and delivered to
Owner) and (iv) shall not be used by Contractor or any other person or entity
under Contractor (including, without limitation, any Subcontractor) in any way
connected with any other work.  Prior to final payment by Owner, Contractor
shall deliver to Owner two complete sets of coordinated and bound As-Built
Drawings and Specifications covering all of the Work, and a complete set of
As-Built Drawings and Specifications in electronic format approved in advance by
Owner, plus all operating manuals and warranties relating to the Work. However,
Contractor or any Subcontractor may retain copies of items referenced in this
paragraph only for contractual document retention requirements.

 

E.                                     Acceptance of final payment by the
Contractor or any Subcontractor shall constitute a waiver of all claims by that
payee except those previously made in writing and identified by that payee as
unsettled at the time of the final Application for Payment.

 

ARTICLE XI

 

LIENS

 

Contractor agrees to make prompt payment to all Subcontractors (including,
without limitation, laborers, materialmen and suppliers) performing labor upon
or furnishing materials for the Work, subject only to receipt of timely payment
from Owner for such labor and materials through the progress payments to which
Contractor is then entitled.  Contractor agrees to keep the Project and the
Project site free and clear of any and all liens and claims of such
Subcontractors, laborers, materialmen and suppliers, subject to Owner’s
performance of its own payment obligations; and, except to the extent limited by
applicable law, if any such lien shall be filed at any time during the progress
of the Work, Owner may withhold one and one-half (1-1/2) times the amount of
such lien from payments otherwise due Contractor until the same is discharged
and released of record or until the Owner is indemnified by bond or other means
reasonably satisfactory to Owner.  At Owner’s request, Contractor shall bond any
lien filed against the Project or the Project site by any Subcontractor. 
Subject to the Owner’s fulfillment of its obligations as specified in the
Contract Documents, the Contractor will indemnify Owner from and hold Owner
harmless against all liens and claims of liens for such materials, equipment,
labor and other costs, or any of them, filed against the Project or the Project
site or any part thereof, and from and against all expense and liability in
connection therewith, including, but not limited to, court costs and reasonable
attorneys’ fees resulting or arising therefrom in connection with the
Contractor’s Work.  The foregoing indemnity shall survive any termination of the
Contract.  The Contractor shall assure that a Notice of Commencement pursuant to
Utah Code Ann. 38-1-31 is timely filed with the Utah State Construction Registry
Database (the “Database”) and, upon final completion as defined in Utah Code
Ann. 38-1-7, shall file a Notice of Completion with the Database as provided in
Utah Code Ann. 38-1-33.

 

ARTICLE XII

 

OWNER’S OCCUPANCY BEFORE COMPLETION OF WORK

 

Owner shall have the right to occupy any part or parts of the Project, and to
install its own fixtures and equipment thereon prior to completion of the Work
by Contractor, provided,

 

24

--------------------------------------------------------------------------------


 

however, that any such occupancy or use of a portion or portions of the Work
shall not constitute acceptance of Work not complying with the requirements of
this Agreement.  Any such occupancy shall be consistent with the Contractor’s
sequence for completing the Work in the occupied part or parts or in other areas
of the Project, and shall not materially interfere with the completion of such
Work. Contractor shall coordinate its efforts with any occupancy prior to
completion of the Work, and shall give reasonable notice to Owner of any damage
or delay likely to arise as a result of such occupancy; Owner shall assume the
risk of any such damage or delay as set forth in Contractor’s notice.

 

ARTICLE XIII

 

INSURANCE

 

A.                                    Contractor’s Safety Responsibility. 
Contractor shall take all reasonable and legally required precautions for the
safety of employees and all other persons in or about the Project and at any
other location where any portion of the Work is being performed, including,
without limitation, the maintenance of fences, barricades, warning lights,
scaffolds, walkways and ladders which are adequate for safety of such employees
and other persons. Contractor shall also exercise due care in order to protect
all work and material against loss, injury or destruction and shall take all
precautionary measures reasonably required for such purpose.

 

B.                                    Loss or Damage to Work.  With the
exception of any loss or damage to the Work for which Owner is reimbursed under
the insurance coverage described in Paragraph XIII.E.2(a) below, Contractor
shall be responsible for any loss or damage to the Work to be performed and
furnished under this Agreement however caused, until final acceptance and
payment by Owner.  Contractor shall be responsible for loss of or damage to
materials, tools, equipment, appliances or other personal property owned, rented
or used by Contractor or any Subcontractor or anyone employed or retained by
them in the performance of the Work from whatever cause.

 

C.                                    Contractor’s Indemnification and
Insurance.

 

1.                                      Indemnification. Contractor agrees to
indemnify, defend (with counsel reasonably satisfactory to Owner), and hold
Owner and Owner’s officers, directors, agents and employees harmless from and
against all liability, claims, demands, causes of action, damages, losses, or
expenses (including reasonable attorneys’ fees) of any kind or nature arising
out of or resulting from or in connection with the performance of the Work,
provided that such claim, damage, loss or expenses is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself) but only to the extent caused by the
negligent acts or omissions of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. The obligations of Contractor under this
paragraph shall not extend to the liability of the Architect, engineers or other
consultants hired or retained directly by Owner, or their respective agents or
employees, arising out of (i) the preparation or approval of maps, drawings,
opinions, reports, surveys, Change Orders, designs, or specifications, or
(ii) the giving or the failure to give directions or instructions by the
Architect, engineers or other consultants hired or retained by Owner, or their
respective agents or employees, to the extent that such giving or failure to
give

 

25

--------------------------------------------------------------------------------


 

directions or instructions is a cause of the injury or damage. This
indemnification shall survive any termination of the Contract. Contractor agrees
that Owner shall have the right to control and participate in the defense of any
such claim, demand, suit or cause of action, and that such suit will not be
settled without Owner’s prior written consent, which consent shall not be
unreasonably withheld. If, in Owner’s reasonable judgment, a conflict exists in
the interests of Owner and Contractor in such demand, suit or cause of action,
Owner may retain its own counsel whose reasonable fees shall be paid by
Contractor.

 

2.                                      Contractor’s Insurance. Contractor and
its Subcontractors shall price all Work with the insurance coverage required
pursuant to this Paragraph XIII.C.3 and Paragraph XIII.C.4 below, as
applicable.  Prior to the commencement of the Work, or any portion thereof,
Contractor shall procure the following insurance coverage with respect to
performance of the Work.  Such insurance shall be issued by insurance carriers
satisfactory to Owner and rated at least A- / IX in the current edition of
Best’s insurance guides, with minimum limits as set forth below. Such insurance
shall be maintained in full force and effect until Substantial Completion and
final acceptance and payment by Owner:

 

(a)                                 Statutory Workers’ Compensation Insurance as
required by state law and Employer’s Liability Insurance with a minimum limit of
$1,000,000.

 

(b)                                 Commercial General Liability Insurance
including Completed Operations and Contractual Liability Insurance against the
liability assumed in this Agreement with the following minimum limits for bodily
and personal injury and property damage on an occurrence basis:

 

$2,000,000 per occurrence;

 

$2,000,000 aggregate per project.

 

(c)                                  Comprehensive Automobile Liability
Insurance covering owned, non-owned and hired automobiles used in connection
with the Work covering bodily injury and property damage with a minimum limit of
$1,000,000 per accident.

 

(d)                                 Commercial Umbrella Insurance providing
excess limits for the Employer’s Liability, Commercial General Liability and
Automobile Liability policies, with a minimum limit of $2,000,000 each
occurrence and $25,000,000 annual aggregate.

 

(e)                                  Professional Liability Insurance for any
portion of the Work to be performed on a design/build basis, with a minimum
limit of $2,000,000 per claim.

 

Prior to commencing the Work, the Contractor shall furnish a certificate,
satisfactory to Owner, from each insurance company showing that the above
insurance is in force, stating policy numbers, dates of expiration and limits of
liability, and further providing that the insurance will not be canceled or
changed until the expiration of at least thirty (30) days after written notice
of such cancellation or change has been mailed to and received by Owner. Owner
shall be named as an additional insured under the Commercial General Liability,
Comprehensive Automobile Liability.  Further, the certificate shall show that
the Contractor’s insurance is primary.

 

26

--------------------------------------------------------------------------------


 

Contractor is required to provide through yearly policy renew Completed
Operations insurance coverage in effect covering loss sustained during a period
of four (4) years following Substantial Completion.  In addition, the
Professional Liability insurance shall be kept in force for a period of four
(4) years following Substantial Completion through yearly policy renewal by the
Contractor. Contractor will provide certificates evidencing such insurance for
each of the following (4) years as specified in the preceding paragraph.
Contractor’s insurance policies shall include a severability of interest or
cross-liability endorsement and provide that an act or omission of one of the
named or additional insureds shall not reduce or void coverage to another named
or additional insured.  With the exception of the Professional Liability policy
(which may be issued on a claims-made basis), such insurance shall afford
coverage for all claims based on any act, omission, injury or damage from which
a claim occurred or arose (or the onset of which occurred or arose) in whole or
in part during the policy period.  Contractor’s insurance policies shall also
contain endorsements: (i) deleting any employee exclusion on personal injury
coverage, and (ii) including employees as additional insureds.  Contractor’s
insurance policies shall be primary and any insurance maintained by Owner shall
be excess insurance only.  If Contractor fails to procure and maintain the
insurance required herein, or any portion thereof, then Owner shall have the
right, but not the obligation, to procure and maintain the required insurance
for and in the name of Contractor, and Contractor shall pay the cost thereof and
shall furnish all information necessary to acquire and maintain such insurance. 
Contractor shall not violate or knowingly permit any violation of any conditions
or terms of the policies of insurance described herein.

 

3.                                      Subcontractors’ Insurance.  Contractor
shall be responsible to ensure that all Subcontractors have procured Workers
Compensation Insurance, Commercial General Liability Insurance, Comprehensive
Automobile Liability Insurance and, with respect to design/build Subcontractors,
Professional Liability Insurance for losses arising out of the performance of
their work. Contractor shall obtain a certificate from each Subcontractor’s
insurance company showing that the above insurance is in force, stating policy
numbers, dates of expiration and limits of liability, and further providing that
the insurance will not be canceled or changed until the expiration of at least
thirty (30) days after written notice of such cancellation or change has been
mailed and received by Owner. Contractor shall ensure that Owner is named as an
additional insured under the Commercial General Liability and comprehensive
Automobile Liability policies.  Subcontractor limits will be as follows:

 

(a)                                 Statutory Workers’ Compensation Insurance as
required by state law and Employer’s Liability Insurance with a minimum limit of
$500,000.

 

(b)                                 Commercial General Liability Insurance with
the following minimum limits for bodily and personal injury and property damage
on an occurrence basis:

 

$2,000,000 per occurrence;

 

$2,000,000 aggregate per project.

 

(c)                                  Comprehensive Automobile Liability
Insurance covering owned, non-owned and hired automobiles used in connection
with the Work covering bodily injury and property damage with a minimum limit of
$1,000,000 per accident.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Professional Liability Insurance for
design/build Subcontractors with a minimum limit of $5,000,000 per claim.

 

D.                                    Owner’s Liability Insurance. Owner shall
be responsible for purchasing and maintaining the Owner’s usual liability
insurance. Optionally, Owner may purchase and maintain other insurance for
self-protection against claims which may arise from operations under this
Agreement. Contractor shall not be responsible for purchasing and maintaining
this optional Owner’s liability insurance unless specifically required by the
Contract Documents.

 

E.                                     Property Insurance.

 

1.                                      Loss of Use Insurance. Owner, at its
option, may purchase and maintain such insurance as will insure Owner against
loss of use of Owner’s property during construction due to fire or other
hazards, however caused, prior to Substantial Completion and final acceptance
and payment. Owner waives all rights of action against Contractor for loss of
use of Owner’s property prior to Substantial Completion, including consequential
losses due to fire or other hazards, however caused.

 

2.                                      Builder’s Risk Coverage.

 

(a)                                 Unless the Owner request in writing that the
Contractor obtain the Builder’s Risk insurance as a Cost of the Work prior to
commencement of construction, the Owner shall obtain builder’s risk insurance on
an “all risk” policy form, in an amount not less than one hundred percent (100%)
of the completed insurable value of the Work being performed, including, to the
extent not covered by other insurance, the structures upon and in which the Work
is being done and all Work in progress including materials to be incorporated in
the Work which qualify for payment under the terms of this Agreement. Such
insurance shall cover the interests of both Owner and Contractor in the Work as
their interests may appear. Owner will provide to the Contractor a copy of the
full policy with all endorsement for the Contractor’s review. The deductible for
such insurance shall not be greater than $5,000 (five thousand dollars).

 

(b)                                 Contractor shall assist Owner in filing and
pursuing any claim and collecting any amounts payable under the builder’s risk
coverage described above. All sums payable under such builder’s risk coverage
shall be paid to Owner for the purpose of paying the cost, in whole or in part,
of restoring or rebuilding the Work. Owner shall have the authority to adjust
and settle any loss with the insurers.  To the extent of insurance proceeds
received under the builder’s risk coverage, costs incurred in connection with
restoring or rebuilding the Work shall be treated as a Change Order within the
meaning of Article V of this Agreement, and the Guaranteed Maximum Price shall
be adjusted accordingly.

 

F.                                      Waivers of Subrogation.  The Owner and
Contractor waive all rights against each other, the architect, and any of their
respective Subcontractors, consultants, agents, and employees, each of the
other, for damages caused by fire or other perils to the extent of insurance
proceeds received under property insurance obtained pursuant to this Agreement
or any of the other Contract Documents or other property insurance applicable to
the Work, except such rights as they have to proceeds of such insurance held by
the Owner as a fiduciary.  Each policy of

 

28

--------------------------------------------------------------------------------


 

property insurance shall provide such waivers of subrogation by endorsement or
otherwise.  A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.

 

G.                                    Bonds. If Owner requests the same,
Contractor shall furnish to Owner performance and/or payment bonds in the amount
of the Guaranteed Maximum Price. Further, if Owner requests such bonds from any
of Contractor’s Subcontractors, Contractor will be responsible for ensuring that
such Subcontractors provide same to Owner. Contractor will review such requests
with the Owner prior to securing any such bonds. The cost of such bonds shall be
part of the GMP or shall be added by Change Order.

 

ARTICLE XIV

 

TERMINATION OF AGREEMENT

 

A.                                    Termination Prior to Establishing
Guaranteed Maximum Price.

 

1.                                      Prior to execution by both parties of
the Amendment, (a) the Owner may terminate the Contract at any time without
cause, and (b) the Contractor may terminate the Contract if, through no act or
fault of Contractor or anyone employed by or acting through Contractor, Owner,
without justification under the provisions of this Agreement, orders the Work to
be stopped for a period in excess of ninety (90) consecutive days.

 

2.                                      If the Owner or Contractor terminates
the Contract pursuant to Paragraph XIV.A.1 prior to commencement of the
Construction Phase, the Contractor shall be equitably compensated for
Preconstruction Phase services properly performed prior to receipt of notice of
termination; provided, however, that the compensation for such services shall
not exceed the compensation set forth in Paragraph II.A above.

 

3.                                      If the Owner or Contractor terminates
the Contract pursuant to Paragraph XIV.A.1 after commencement of the
Construction Phase, the Contractor shall, in addition to the compensation set
forth in Paragraph XIV.A.2 above, be paid an amount calculated as follows:

 

(a)                                 Take the Cost of the Work for Work
satisfactorily completed to the date of termination.

 

(b)                                 Add the Contractor’s Fee computed upon the
Cost of the Work for Work satisfactorily completed to the date of termination at
the rate stated in Paragraph IV.C above.

 

(c)                                  Subtract the aggregate of previous payments
made by the Owner on account of the Construction Phase.

 

To the extent that Owner elects to take legal assignment of subcontracts and
purchase orders (including rental agreements) Contractor shall, as a condition
of receiving the payments

 

29

--------------------------------------------------------------------------------


 

referred to herein, execute and deliver all such assignment documentation and
take all such steps as Owner may require for the purpose of fully vesting in the
Owner the rights and benefits of the Contractor under such subcontracts or
purchase orders, and the same shall be a condition precedent to Contractor’s
receipt of any additional payments that may be required hereunder. 
Subcontracts, purchase orders and rental agreements entered into by the
Contractor shall contain provisions permitting assignment to the Owner as
described herein.  In connection with any such assignment, Owner shall not
assume any obligation of Contractor to the Subcontractor incurred prior to the
Owner’s termination of the Contract.  If the Owner elects not to accept the
assignment of any such subcontract, purchase order or rental agreement, the
Contractor shall terminate such subcontract, purchase order or rental agreement.

 

B.                                    Termination by Contractor Subsequent to
Establishing Guaranteed Maximum Price.

 

1.                                      Subsequent to execution by both parties
of the Amendment, the Contractor may terminate the Contract in accordance with
the provisions of this Paragraph XIV.B.  If through no act or fault of
Contractor or any of its Subcontractors, or anyone employed by any of them,
Owner or Architect, without justification under the provisions of this
Agreement, orders the Work to be stopped for a period in excess of ninety (90)
consecutive days, Contractor, upon thirty (30) days’ written notice to Owner,
may elect to terminate the Contract. If Owner shall not make any payment of
undisputed amounts due to Contractor hereunder within sixty (60) days after the
due date of such payment as provided herein, and provided Contractor is not in
default under this Agreement or any of the other Contract Documents, Contractor,
at its option, may suspend the Work upon ten (10) business days’ prior written
notice to Owner.  Owner shall be liable to Contractor for the amount of
Contractor’s actual, reasonable costs of shut-down, delay and start-up
occasioned by a stoppage or a suspension of the Work pursuant to this paragraph.

 

2.                                      If through no act or fault of Contractor
or any of its Subcontractors, construction of the Work shall be stopped pursuant
to court order, or other governmental act or regulation, fire, or action of the
elements, national emergency, or any other cause beyond Contractor’s reasonable
control, Contractor, after seven (7) days written notice to Owner, may
temporarily cease construction of the Work.  If the cause of such stoppage of
the Work is removed within sixty (60) days after Contractor so ceases
construction, Contractor shall resume construction and proceed with the Work,
provided, however, that the amount payable to Contractor hereunder and the
Guaranteed Maximum Price shall be subject to adjustment as provided in
Article V.  If the cause of such stoppage of work cannot be removed for a period
of six (6) months, then either the Contractor or the Owner may elect to
terminate the Contract.

 

If the Contract should be terminated as provided in Subparagraph 1 or 2 above,
Contractor shall be entitled to receive payment for Work satisfactorily
completed and the portion of Contractor’s Fee equal to the percentage of the
Work satisfactorily completed as of the effective date of such termination, but
in no event to exceed the amount Contractor would have been entitled to receive
pursuant to Paragraphs XIV.A.2 and XIV.A.3 above, and subject to the Guaranteed
Maximum Price.

 

30

--------------------------------------------------------------------------------


 

C.                                    Termination by Owner Subsequent to
Establishing Guaranteed Maximum Price.

 

1.                                      If the Contractor should be adjudged as
bankrupt, or if Contractor should make a general assignment for the benefit of
its creditors, or if a receiver should be appointed on account of Contractor’s
insolvency, or if Contractor should refuse or should fail to supply enough
properly skilled workmen or proper materials to prosecute the Work as provided
herein, or if Contractor should fail to make prompt payment of amounts properly
due to its Subcontractors or for materials or labor after receiving payments
from Owner, or if Contractor should disregard applicable Laws or otherwise be
guilty of a material breach of any provision of this Agreement or any of the
other Contract Documents, or if Contractor should fail to remove a mechanic’s
lien on the Project for which Contractor is responsible in the manner required
under this Agreement or any of the other Contract Documents then the Owner upon
ten (10) days’ written notice to Contractor, may terminate the Contract and take
possession of the Project site, materials, supplies, equipment and tools and
finish the Work by whatever method Owner may deem expedient, and, at Owner’s
option, take an assignment of any or all of the subcontracts now or hereafter
executed by the Contractor hereunder. In connection with any such assignment,
Owner shall not assume any obligation of Contractor to the Subcontractor
incurred prior to the Owner’s termination of the Contract.

 

2.                                      Owner may, without cause, order
Contractor in writing to suspend, delay or interrupt the Work in whole or in
part for such period of time as Owner may determine. Should Owner choose to
suspend, delay or interrupt the Work, an adjustment shall be made for increases
in the cost of performance of the Contract caused by such suspension, delay or
interruption. No adjustment shall be made to the extent that performance is, was
or would have been so suspended, delayed or interrupted by another cause for
which Contractor is responsible, or if an equitable adjustment is made under
another provision of this Agreement.

 

3.                                      If Contractor defaults or neglects to
carry out the Work in accordance with this Agreement or any of the other
Contract Documents and fails within a seven (7) day period after receipt of
written notice from Owner to commence and continue correction of such default or
neglect with diligence and promptness, Owner shall have the right, without
prejudice to other remedies Owner may have, to correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due Contractor the cost of correcting such deficiencies,
including compensation for Architect’s additional services and direct expenses
made necessary by such default, neglect or failure. If payments then or
thereafter due Contractor are not sufficient to cover such amounts, Contractor
shall pay the difference to Owner on demand.

 

4.                                      If the Contract shall be terminated by
Owner pursuant to Subparagraph XIV.C.1 above, Owner shall have the right to
recover from Contractor any costs in excess of the GMP incurred due to
Contractor’s non-performance, default or negligence (including, without
limitation, compensation for architectural services and expenses made necessary
thereby and other direct costs or damages incurred by Owner, excluding
consequential or indirect costs or damages). Contractor shall execute and
deliver all papers and take all steps, including assignment of contractual
rights, as Owner may reasonably require to permit Owner to complete the Work.

 

5.                                      Owner may, at any time, terminate the
Contract for Owner’s convenience and without cause.  Upon receipt of written
notice from Owner of any such termination,

 

31

--------------------------------------------------------------------------------


 

Contractor shall (a) cease operations as directed by Owner in the notice, vacate
the Project site, and remove all equipment and materials therefrom; (b) take
actions necessary, or that Owner may direct, for the protection and preservation
of the Work; and (c) except for Work directed to be performed prior to the
effective date of termination stated in the notice, terminate all existing
subcontracts and purchase orders and enter into no further subcontracts or
purchase orders.  In the case of such termination for Owner’s convenience,
Contractor shall be entitled to receive payment for Work satisfactorily
completed and the portion of Contractor’s Fee equal to the percentage of the
Work satisfactorily completed as of the effective date of such termination, but
in no event to exceed the amount Contractor would have been entitled to receive
pursuant to Paragraphs XIV.A.2 and XIV.A.3 above, and subject to the Guaranteed
Maximum Price.

 

ARTICLE XV

 

CONTRACTOR’S WARRANTIES

 

A.                                    Contractor warrants that (i) Contractor is
a duly licensed contractor in compliance with all applicable Laws, Contractor
will exercise due care and diligence in the construction of the Work and the
Work shall be performed in accordance with this Agreement and the other Contract
Documents, (ii) Contractor has adequately acquainted itself with the existing
conditions at the Project site and its surroundings, (iii) Contractor has made
all reasonable investigations essential to a adequate understanding of the
performance of the Work and hereby assumes responsibility for construction of
the Work, (iv) all of the Work and services to be performed by Contractor
pursuant to this Agreement shall be of the standard and quality specified in the
Contract Documents, and (v)  performance of the Work shall comply with the
Contract Documents and all applicable Laws pursuant to this Agreement.  Wherever
the Drawings and Specifications specify use of certain materials and equipment,
Contractor, upon prior written approval by Architect and Owner, which approval
may be withheld in their sole discretion, may use equivalent materials or
equipment. The Contractor shall also have the right to employ alternate methods
of construction upon prior written approval of Architect and Owner to the extent
that the scope of the Work and the standards of quality set forth in the
Drawings and Specifications are not adversely affected. Contractor shall be
solely responsible for the adequacy of design executed by Contractor or its
Subcontractors in employing any such alternate methods or materials.

 

B.                                    Contractor warrants, for one (1) year from
the date of issuance of the Certificate of Substantial Completion or such longer
period of time as may be specified in the Contract Documents for all or any
portion of the Work (the “Warranty Period”), on behalf of the Contractor and its
Subcontractors (including, without limitation, all materialmen and suppliers),
that the Work performed under this Agreement shall be of good quality and free
from defects in workmanship and materials.  All warranties procured by
Contractor from its Subcontractors shall be properly executed on a form approved
by Owner and shall be submitted to Owner prior to the final acceptance of the
Work.  Contractor shall cause such warranties to be made directly to Owner, or
if the same shall be made to Contractor, Contractor, if possible, shall assign
same to Owner.  During the Warranty Period, upon written request from Owner,
such warranties as may not be assignable shall be enforced by Contractor for the
Owner’s benefit. Contractor shall also deliver to Owner all operating manuals
for equipment installed as part of the Work.

 

32

--------------------------------------------------------------------------------


 

C.                                    Contractor shall to Owner’s satisfaction
(i) re-execute any parts of the Work that fail to conform with the requirements
of this Agreement or any of the other Contract Documents and that become
apparent during the progress of the Work, (ii) remedy any defects in the Work
due to faulty materials or workmanship that become apparent within the Warranty
Period, and (iii) replace, repair or restore any other parts of the Work or
furniture, fixtures, equipment or other items placed therein (whether by Owner
or any other party) that are injured or damaged by any parts of the Work that do
not conform to the requirements of this Agreement or any of the other Contract
Documents or as a result of defects in the Work. The cost to Contractor of
performing any of Contractor’s obligations under this Article XV shall not be
included in the Cost of the Work, and all corrective work shall be at no cost to
Owner. If Contractor fails to proceed within ten (10) days after written notice
from Owner to comply with the terms of this paragraph, Owner may correct any
defects in the Work and Contractor shall be liable for all reasonable costs of
such corrective work.

 

D.                                    Contractor’s express warranty in this
Article XV shall be in addition to, and not in lieu of, any other remedies Owner
may have under this Agreement, at law, or in equity for defective Work, and
nothing contained in this Article XV shall be construed to establish a period of
limitation with respect to other obligations which the Contractor might have
under the Contract Documents or to limit any other warranties required by the
Contract Documents.  Establishment of the Warranty Period relates only to the
specific obligation of the Contractor to correct the Work and has no
relationship to the time within which the Contractor’s obligation to comply with
the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Contractor’s liability with
respect to the Contractor’s obligations, other than specifically to correct the
Work.   No payment made by Owner to Contractor, nor any acceptance, use or
occupancy of the Work by Owner or any other person or entity, shall constitute
acceptance of any defective Work or any Work not in compliance with this
Agreement or any of the other Contract Documents.

 

ARTICLE XVI

 

STATUS OF ARCHITECT

 

A.                                    Whenever a right to approve or make a
determination or other right is reserved hereunder to Owner or Owner’s
representative, it is understood that Owner may delegate the exercise of such
right to Architect, Owner’s representative, or any other entity in writing, and
Contractor shall be wholly protected in relying upon any action taken by such
representative in the exercise of such right, unless Contractor is earlier
notified in writing by the Owner to the contrary. Architect shall have authority
to review and approve shop drawings for the Work and, upon prior approval of
Owner, Architect also shall have authority to stop the Work whenever such
stoppage may be necessary in Architect’s reasonable opinion to ensure proper
performance of this Agreement.

 

B.                                    Reexamination of questioned Work may be
ordered by the Architect or Owner and, if so ordered, the Work must be uncovered
by Contractor. If such Work is found not to be substantially in accordance with
the requirements of this Agreement or any of the other Contract Documents,
Contractor shall pay the cost of uncovering the Work.  If the Work is found
satisfactory, Owner shall pay said cost. Contractor shall promptly correct all
Work rejected by

 

33

--------------------------------------------------------------------------------


 

Architect or Owner or failing to conform to the requirements of this Agreement
or any of the other Contract Documents, whether observed before or after
Substantial Completion and whether or not fabricated, installed or completed. 
Contractor shall bear the costs of correcting such rejected or non-conforming
Work, including additional testing and inspections and compensation for
Architect’s services and expenses made necessary thereby.

 

C.                                    It is understood that the performance of
this Agreement by Contractor is dependent upon the cooperation and the prompt
performance by the Architect of Architect’s duties. Owner shall insure that the
Architect shall promptly provide all necessary design details, working drawings,
and changes in drawings or specifications as may be required from time to time.
Should errors, omissions, or discrepancies be discovered by Contractor in or
between the Drawings and/or Specifications, or in the work done by others
affecting the Work, the Contractor shall notify the Owner and the Architect at
once and the Architect, subject to Owner’s approval, shall instruct the
Contractor regarding the manner in which Contractor is to proceed with respect
to the Work so affected.  If the Contractor discovers any such errors, omissions
or discrepancies yet proceeds with the affected Work without instructions from
the Architect, Contractor shall be responsible for, and shall make good, any
resulting damage or defect.

 

D.                                    Owner shall insure that the Architect
shall promptly make all inspections, approvals, and certifications and promptly
perform all other functions required of Architect by this Agreement or the
Drawings and Specifications.

 

ARTICLE XVII

 

GENERAL PROVISIONS

 

A.                                    Assignment:  Contractor shall not assign
this Agreement, nor shall Contractor assign any monies due or to become due to
Contractor hereunder, without the prior written consent of Owner, which consent
may be withheld in Owner’s sole discretion.  Owner may assign this Agreement to
any third party, including, without limitation, an institutional lender
providing financing for the Project. Upon an assignment by Owner to any third
party, other than an assignment to a lender as security in connection with the
financing of the Project, Owner shall be automatically released from its
executory obligations under this Agreement. Contractor shall execute all
consents reasonably required to facilitate any assignment by Owner.  In
addition, Contractor shall execute such other reasonable documentation required
by any lender for the Project.

 

B.                                    Notices:  All notices hereunder shall be
in writing, shall be sent by registered or certified mail, return receipt
requested, or by personal delivery or nationally recognized overnight courier
service with a request for an acknowledgment of receipt, and shall be effective
on receipt.  Notices shall be sent to or delivered to the following addresses or
such other address(es) as a party may designate by notice given in the manner
provided herein:

 

In the case of the Owner to:

 

 

 

O.COM LAND LLC

 

6350 South 3000 East

 

 

34

--------------------------------------------------------------------------------


 

Cottonwood Heights, UT 84121

 

Attn: Director of Facilities

 

 

 

and

 

 

 

Overstock.com

 

6350 South 3000 East

 

Cottonwood Heights, UT 84121

 

Attn: General Counsel

 

 

 

with a copy to:

 

 

 

The Gardner Company

 

90 South 400 West, Suite #360

 

Salt Lake City, UT 84101

 

Attn: John Bankhead

 

 

 

and in the case of the Contractor to:

 

 

 

Okland Construction Company Inc.

 

1978 S. West Temple

 

Salt Lake City, UT 84115

 

Attn: Brett Okland

 

 

 

and in the case of the Architect to:

 

 

 

EDA Architects, Inc

 

9 Exchange Place

 

Salt Lake City, UT 84111

 

Attn: Peter Emerson

 

 

C.                                    Complete Agreement:  This Agreement,
including all exhibits hereto, represents the full and complete understanding of
the parties and supersedes any previous agreements, representations, or
understandings, oral or written, with respect to the subject matter hereof. This
Agreement may be modified or altered only by a written instrument signed by the
parties.  Notwithstanding the fact that this Agreement is executed as of the
date first set forth above (which date is for reference purposes only), the
parties hereby acknowledge and agree that a portion of the Work may have been
performed prior to such date, all of which Work shall be governed by the terms
and conditions of this Agreement and shall be deemed to be a part of the Work to
be performed hereunder.  Contractor shall not be entitled to any compensation
for such Work except as expressly provided in this Agreement.  Without limiting
the foregoing, all of Contractor’s liabilities and obligations under this
Agreement shall apply to all such Work performed or provided prior to the date
of this Agreement, notwithstanding the fact that the same may have been
performed or provided pursuant to prior negotiations, proposals, letter
agreements, understandings or otherwise.

 

35

--------------------------------------------------------------------------------


 

D.                                    Successors:  This Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Owner and
upon the permitted successors and assigns of Contractor.

 

E.                                     Owner’s Additional Costs:  Unless
otherwise agreed in writing, Owner at its own expense shall furnish all surveys,
testing and inspection, civil and soil engineering tests and rights-of-way and
easements for permanent structures or permanent changes in existing facilities,
and shall pay all architectural, structural engineering and civil engineering
fees associated therewith.

 

F.                                      Governing Law:  This Agreement shall be
governed by and interpreted under the laws of the State in which the Project is
located.

 

G.                                    Remedies:  Duties and obligations imposed
by this Agreement and, except as expressly provided otherwise herein, rights and
remedies available hereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

H.                                   Governing Contract Documents:  The Contract
Documents are complementary, and what is required by one shall be as binding as
if required by all.  In general, Specifications indicate qualities of materials
and workmanship, and Drawings indicate dimensions, locations, quantities, and
details of construction.  Detailed Drawings and Specifications shall take
precedence over general Drawings and Specifications.  Supplementary or revised
details and instructions, if approved by Owner, shall take precedence over
original documents, information and earlier addenda to which they refer.  Any
item of Work mentioned in Specifications but not shown on Drawings or shown on
Drawings but not mentioned in Specifications, shall be provided as if shown and
mentioned in both.

 

I.                                        Licensing Requirements:  Contractor
shall comply with all licensing requirements imposed by applicable Laws.

 

J.                                        No Waiver:  No consent or waiver
either expressed or implied by either Owner or Architect to any breach by
Contractor of any covenant, obligation, or liability shall be construed as a
waiver of right or consent to any other breach of the same or any other
covenant, obligation, or duty.

 

K.                                   Confidentiality: Contractor shall treat all
information relating to the Work and all information supplied to Contractor by
Owner, or Architect as confidential and proprietary information of Owner and
shall not permit its release to other parties or make any public announcement or
publicity releases without Owner’s written authorization. Contractor shall also
require all Subcontractors, materialmen and suppliers to comply with this
requirement.

 

L.                                     Key Project Personnel:  Contractor’s key
personnel for the Project are as shown on Exhibit F attached hereto
(collectively, “Contractor’s Key Personnel”).  Contractor shall cause the
Project manager or Project superintendent to be on the Project site at all times
during the course of the Work (including, without limitation, completion of all
“punch list” items).  Contractor’s Key Personnel shall be assigned to the
Project for the duration of the Work.  In the

 

36

--------------------------------------------------------------------------------


 

event Contractor desires to change any of Contractor’s Key Personnel during the
course of the Work, any substitutions shall be subject to the prior written
approval of Owner.

 

M.                                 Access to Site:  Owner shall have at all
times, and Contractor shall provide, access to the Project site.

 

N.                                    Labor Disputes:  The Contractor will
utilize good faith and commercially reasonable efforts to promote and maintain
labor harmony on the Project and to prevent labor disputes.  In the event of a
labor dispute, the Contractor shall utilize commercially reasonable efforts to
promptly resolve the dispute and to mitigate its impact on the Project. 
Additionally, Contractor will provide a union gate for use by union shop
Subcontractors, if necessary. In such an event, merit or open shop
Subcontractors will have access to Project by a separate gate that cannot be
blocked by picketing.

 

O.                                    Time of the Essence: Contractor
acknowledges and agrees that it has reviewed and negotiated the various time
limits or periods set forth in the Contract Documents and that any changes in
such time limits or periods made in accordance with the terms of the Contract
Documents will be similarly reviewed and negotiated by it.  Contractor agrees to
perform its obligations with due diligence within such time limits and periods
in accordance with the terms of the Contract Documents, acknowledging that in
the event it fails to do so Owner will suffer damages, costs and expenses by
reason of such failure of performance..

 

P.                                      Limitation of Liability: Contractor and
Owner agree to look solely to the interest of the other party in the Project for
the enforcement of any claims against the other party, and the parties further
agree that none of the officers, directors, employees, partners, members or
shareholders of the other party assume any personal liability for any of the
obligations under the Contract Documents.  Notwithstanding any provision to the
contrary contained in any of the Contract Documents, the parties shall not be
liable under any circumstances for any indirect or consequential damages or any
injury to, or interference with, the other parties’ business, including but not
limited to loss of profits (other than the Contractor’s Fee, to the extent Owner
is obligated to pay the same pursuant to the provisions of the Contract
Documents), loss of revenues, loss of business opportunity, loss of goodwill or
loss of financing, in each case however occurring.

 

Q.                                    Performance by Contractor: Contractor
agrees that it shall perform its obligations hereunder in a manner consistent
with that of a first class construction firm, experienced in performing
sophisticated and complex work similar to the Work required for the Project, and
Contractor shall observe and abide by and perform all of its obligations
hereunder in accordance with applicable Laws pursuant to this Agreement.

 

R.                                    Rules of Construction: The headings of the
Contract Documents are used herein for reference purposes only and shall not
govern, limit, or be used in construing the Contract Documents or any provision
hereof.  Where the context of the Contract Documents so requires, the use of the
neuter gender shall include the masculine and feminine genders, the masculine
gender shall include the feminine and neuter genders, and the singular number
shall include the plural and vice versa.  Each party hereto acknowledges that
(i) each party hereto is of equal bargaining strength; (ii) each such party has
actively participated in the preparation, and

 

37

--------------------------------------------------------------------------------


 

negotiation of the Contract Documents; (iii) each such party has had the
opportunity to consult with such party’s attorneys and advisors relative to
entering into the Contract Documents, and (iv) any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply in the interpretation of the Contract Documents, any portion thereof, any
amendments thereto, or any exhibits attached thereto.  In the event of any
conflict between any of the exhibits attached hereto and the provisions
contained in the body of this Agreement, the provisions contained in the body of
this Agreement shall govern.

 

S.                                      Counterparts: The Contract Documents may
be executed in one or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

T.                                     Invalidity: If any provision of the
Contract Documents, or any application of any such provision to any person or
circumstances, shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, this Agreement shall be interpreted as
if such provision were not included herein (to the extent such provision is
determined to be invalid or unenforceable) and applicable provisions of Utah law
shall govern with respect to the substance of such invalid or unenforceable
provision.  In such event, the remainder of the Contract Documents or the
application of such provision to any person or circumstances, other than the
application as to which such provision is determined to be invalid or
unenforceable, shall not be affected thereby, and each provision shall be valid
and shall be enforceable to the fullest extent permitted by law.

 

IN WITNESS WHEREOF, the Owner and Contractor have executed this Agreement as of
the date first written above.

 

OWNER:

CONTRACTOR:

 

 

O.COM Land LLC,
a Utah limited liability company

Okland Construction Company Inc.,
a Utah corporation

 

 

 

 

By:

/s/ CARTER LEE

 

By:

/s/ JOHN McENTIRE

 

 

 

 

 

Name:

Carter Lee

 

Name:

John McEntire

 

 

 

 

 

Title:

Manager

 

Title:

Corporate Sec/Treasurer

 

38

--------------------------------------------------------------------------------


 

Exhibit A

 

Preconstruction Phase Services

 

OKLAND PRECONSTRUCTION SERVICES

 

·           Initial cost model development

 

·           Budgeting/Estimating-Leading to GMP

 

·           Real-Time Estimating

 

·           Mechanical and Electrical Estimating

 

·           Value Engineering

 

·           Constructability Reviews

 

·           Drawing and Specifications Review

 

·           Market Conditions, Capacities and Trend Analysis

 

·           Scheduling

 

·           Subcontractor Prequalification/Bid process management

 

·           Sustainable Design Analysis

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Compensation for Preconstruction Phase Services

 

Okland will perform pre-construction services for a lump sum amount of $50,000

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Project Milestones

 

[g225991ks09i001.jpg]

 

--------------------------------------------------------------------------------


 

[g225991ks11i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Amendment

 

[FIRST] AMENDMENT TO CONSTRUCTION AGREEMENT

 

THIS [FIRST] AMENDMENT TO CONSTRUCTION AGREEMENT (this “Amendment”) is made and
entered into as of                             , 20    , by and between
                                                                    , a
                                               (“Owner”), and
                                                                    , a
                                               (“Contractor”), with reference to
the following facts:

 

A.            Owner and Contractor have previously entered into that certain
Construction Agreement dated as of                                     , 20    
(the “Agreement”), pursuant to which Contractor has agreed to perform certain
preconstruction and construction services in connection with the Project to be
located at
                                                                                              . 
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Agreement.

 

B.            In accordance with Paragraph II.L of the Agreement, the Guaranteed
Maximum Price and the date of Substantial Completion of the entire Work have
been established, and Owner and Contractor desire to enter into this Amendment
to document the same.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and Contractor hereby agree as follows:

 

1.             Guaranteed Maximum Price.  The Guaranteed Maximum Price for the
Work, including the Cost of the Work and the Contractor’s Fee, is
                               Dollars ($              ).  The Guaranteed
Maximum Price is based upon the following exhibits, which are attached to this
Amendment and shall be deemed to be Contract Documents:

 

Exhibit A — Drawings and Specifications

 

Exhibit B — Schedule of Values

 

Exhibit C — Allowance Items

 

Exhibit D — Assumptions and Clarifications

 

Exhibit E — Alternate Prices

 

Exhibit F — Unit Prices

 

Exhibit G — Construction Schedule

 

2.             Date of Substantial Completion.  The date of Substantial
Completion for the Work is                                   .

 

--------------------------------------------------------------------------------


 

3.             Counterparts.  This Amendment may be executed in separate
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

 

4.             Effectiveness.  The terms, covenants and conditions of the
Agreement shall remain in full force and effect, as expressly modified herein.

 

IN WITNESS WHEREOF, the Owner and Contractor have executed this Amendment as of
the date first written above.

 

 

OWNER:

 

CONTRACTOR:

 

 

 

 

 

 

,

 

,

a

 

a

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit E

 

Contractor’s Equipment Rental Rates

 

Okland Construction Company Equipment Rental Rates

Updated 7/15/2014

 

Equipment Description

 

Daily

 

Weekly

 

Monthly

 

Job Cost

 

Seasonal

 

 

 

 

 

 

 

 

 

 

 

 

 

Backhoes, Loaders & Excavators

 

 

 

 

 

 

 

 

 

 

 

Backhoe

 

$

275.00

 

$

800.00

 

$

1,900.00

 

 

 

 

 

Breaker, Hydraulic Attachment

 

$

150.00

 

$

500.00

 

$

1,350.00

 

 

 

 

 

Excavator, Mini

 

$

146.00

 

$

590.00

 

$

1,750.00

 

 

 

 

 

Excavator, 32,000# Class

 

$

550.00

 

$

1,900.00

 

$

5,500.00

 

 

 

 

 

Loader, Front End 2-3 Yard

 

$

360.00

 

$

1,350.00

 

$

3,750.00

 

 

 

 

 

Loader, Skip

 

$

165.00

 

$

650.00

 

$

1,800.00

 

 

 

 

 

Loader, Skid Steer

 

$

150.00

 

$

500.00

 

$

1,350.00

 

 

 

 

 

Skid Steer, Auger Attachment

 

$

90.00

 

$

200.00

 

$

475.00

 

 

 

 

 

Skid Steer, Fork Attachment

 

$

45.00

 

$

125.00

 

$

325.00

 

 

 

 

 

Skid Steer, Sweeper Attachment

 

$

90.00

 

$

200.00

 

$

475.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compressors & Air Tools

 

 

 

 

 

 

 

 

 

 

 

Breaker, 15# Air

 

$

30.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Breaker, 30# Air

 

$

50.00

 

$

150.00

 

$

325.00

 

 

 

 

 

Breaker, 60# Air

 

$

65.00

 

$

160.00

 

$

350.00

 

 

 

 

 

Breaker, 90# Air

 

$

65.00

 

$

160.00

 

$

350.00

 

 

 

 

 

Breaker, Bits & Chisels

 

$

5.00

 

$

10.00

 

$

30.00

 

 

 

 

 

Compressor, Framing/Finish

 

$

25.00

 

$

75.00

 

$

250.00

 

 

 

 

 

Compressor, 185 CFM

 

$

110.00

 

$

270.00

 

$

675.00

 

 

 

 

 

Compressor, 250 CFM

 

$

125.00

 

$

400.00

 

$

950.00

 

 

 

 

 

Hose, Air 3/8” X 50’

 

$

6.00

 

$

18.00

 

$

36.00

 

 

 

 

 

Hose, Air 1” X 50’

 

$

8.00

 

$

24.00

 

$

45.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete Equipment

 

 

 

 

 

 

 

 

 

 

 

Buggy, Concrete

 

$

20.00

 

$

40.00

 

$

80.00

 

 

 

 

 

Buggy, Power Concrete

 

$

75.00

 

$

325.00

 

$

625.00

 

 

 

 

 

Grinder, Floor w/Vacuum

 

$

50.00

 

$

200.00

 

$

600.00

 

 

 

 

 

Grinder, Floor Propane

 

$

50.00

 

$

150.00

 

$

450.00

 

 

 

 

 

Grinder, Concrete Hand

 

$

25.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Mixer, Cement

 

$

50.00

 

$

225.00

 

$

625.00

 

 

 

 

 

Mixer, Grout

 

$

50.00

 

$

225.00

 

$

625.00

 

 

 

 

 

Mixer, Grout Electric

 

$

30.00

 

$

150.00

 

$

300.00

 

 

 

 

 

Pipe Screed

 

 

 

 

 

$

3.00

 

 

 

 

 

Saddle, Pipe Screed

 

 

 

 

 

$

8.00

 

 

 

 

 

Saddle, Stake Bracket

 

 

 

 

 

$

0.50

 

 

 

 

 

Saw, Concrete Core

 

$

45.00

 

$

200.00

 

$

550.00

 

 

 

 

 

Saw, Concrete Soft Cut 150

 

$

50.00

 

$

200.00

 

$

425.00

 

 

 

 

 

Saw, Concrete Soft Cut 2000

 

$

70.00

 

$

280.00

 

$

650.00

 

 

 

 

 

Saw, Concrete Soft Cut 4000

 

$

150.00

 

$

400.00

 

$

900.00

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Saw, Gas Demo Saw

 

$

45.00

 

$

250.00

 

$

600.00

 

 

 

 

 

Saw, Concrete Walk-Behind

 

$

65.00

 

$

225.00

 

$

500.00

 

 

 

 

 

Scarifier

 

$

40.00

 

$

150.00

 

$

450.00

 

 

 

 

 

Screed, Vibra-Strike

 

$

30.00

 

$

65.00

 

$

150.00

 

 

 

 

 

Screed, Vibrating Truss

 

$

130.00

 

$

475.00

 

$

900.00

 

 

 

 

 

Trowel, Power 24”

 

$

40.00

 

$

175.00

 

$

475.00

 

 

 

 

 

Trowel, Power 36”

 

$

55.00

 

$

220.00

 

$

600.00

 

 

 

 

 

Trowel, Power 46”

 

$

55.00

 

$

220.00

 

$

600.00

 

 

 

 

 

Trowel, Power Rideon

 

$

250.00

 

$

900.00

 

$

2,900.00

 

 

 

 

 

Vibrator, 110 Volt

 

$

45.00

 

$

200.00

 

$

400.00

 

 

 

 

 

Vibrator, Gas Powered

 

$

45.00

 

$

200.00

 

$

400.00

 

 

 

 

 

Vibrator, High Cycle

 

$

50.00

 

$

225.00

 

$

450.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cranes & Accessories

 

 

 

 

 

 

 

 

 

 

 

Crane, RT 28 Ton

 

 

 

 

 

$

4,300.00

 

 

 

 

 

Crane, RT 35 Ton

 

 

 

 

 

$

5,500.00

 

 

 

 

 

Crane, RT 55 Ton

 

 

 

 

 

$

8,400.00

 

 

 

 

 

Crane, RT 65 Ton

 

 

 

 

 

$

9,600.00

 

 

 

 

 

Crane, RT 75 Ton

 

 

 

 

 

$

11,000.00

 

 

 

 

 

Crane, RT 90 Ton

 

 

 

 

 

$

13,000.00

 

 

 

 

 

Crane, Lattice 125 Ton

 

 

 

 

 

$

11,500.00

 

 

 

 

 

Crane, Lattice 140 Ton

 

 

 

 

 

$

12,000.00

 

 

 

 

 

Crane, Lattice 200 Ton

 

 

 

 

 

$

13,000.00

 

 

 

 

 

Crane, Tower 180

 

 

 

 

 

$

10,000.00

 

 

 

 

 

Crane, Tower 316

 

 

 

 

 

$

12,000.00

 

 

 

 

 

Crane, Cam-Lever Bucket

 

$

30.00

 

$

110.00

 

$

325.00

 

 

 

 

 

Crane, Dumpster

 

$

30.00

 

$

110.00

 

$

325.00

 

 

 

 

 

Crane, Concrete Bucket

 

$

30.00

 

$

110.00

 

$

325.00

 

 

 

 

 

Crane, Fork Attachment

 

$

25.00

 

$

75.00

 

$

275.00

 

 

 

 

 

Crane, Hardware Tub

 

 

 

 

 

$

25.00

 

 

 

 

 

Crane, Man Basket

 

$

60.00

 

$

225.00

 

$

450.00

 

 

 

 

 

Crane, Spreader Bar

 

$

55.00

 

$

125.00

 

$

325.00

 

 

 

 

 

Crane, Torque Application

 

$

225.00

 

$

600.00

 

$

600.00

 

 

 

 

 

Crane Weight

 

 

 

 

 

$

25.00

 

 

 

 

 

Hoist, Material Elevator

 

 

 

 

 

$

5,300.00

 

 

 

 

 

Hoist, Passenger Elevator

 

 

 

 

 

$

5,000.00

 

 

 

 

 

Landing Platform, Fixed

 

 

 

 

 

$

350.00

 

 

 

 

 

Landing Platform, Super deck

 

 

 

 

 

$

1,200.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forklifts, Accessories & Aerial Equipment

 

 

 

 

 

 

 

 

 

 

 

Forklift, Warehouse 5000#

 

$

125.00

 

$

350.00

 

$

900.00

 

 

 

 

 

Forklift, VR 6000#

 

$

250.00

 

$

775.00

 

$

2,100.00

 

 

 

 

 

Forklift, VR 8000#

 

$

275.00

 

$

850.00

 

$

2,200.00

 

 

 

 

 

Forklift, VR 9000#

 

$

325.00

 

$

950.00

 

$

2,350.00

 

 

 

 

 

Forklift, VR 10,000#

 

$

375.00

 

$

1,200.00

 

$

2,900.00

 

 

 

 

 

Forklift, VR 11,000#

 

$

375.00

 

$

1,200.00

 

$

3,100.00

 

 

 

 

 

Forklift, VR 12,000#

 

$

400.00

 

$

1,250.00

 

$

3,350.00

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Forklift, Bucket

 

$

25.00

 

$

100.00

 

$

250.00

 

 

 

 

 

Forklift, Fork Extensions

 

$

25.00

 

$

70.00

 

$

250.00

 

 

 

 

 

Forklift, Lifting Hook

 

$

25.00

 

$

75.00

 

$

275.00

 

 

 

 

 

Forklift, Trash Dumpster

 

$

30.00

 

$

110.00

 

$

325.00

 

 

 

 

 

Pallet Jack

 

$

40.00

 

$

120.00

 

$

275.00

 

 

 

 

 

Pallet Jack, Electric

 

$

120.00

 

$

450.00

 

$

900.00

 

 

 

 

 

Aerial Boom Lift, 60’

 

$

350.00

 

$

950.00

 

$

2,200.00

 

 

 

 

 

Aerial Boom Lift, 80’

 

$

650.00

 

$

2,100.00

 

$

4,400.00

 

 

 

 

 

Scissor Lift, 19’

 

$

90.00

 

$

175.00

 

$

450.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forming Hardware

 

 

 

 

 

 

 

 

 

 

 

Camlock Brackets

 

 

 

 

 

$

0.41

 

 

 

 

 

Catheads

 

 

 

 

 

$

0.31

 

 

 

 

 

Form, Curb & Gutter (per foot)

 

 

 

 

 

$

3.50

 

 

 

 

 

Grass Hoppers-Strongback clamp

 

 

 

 

 

$

0.18

 

 

 

 

 

John A Clamps

 

 

 

 

 

$

0.28

 

 

 

 

 

Scaffold Bracket

 

 

 

 

 

$

8.00

 

 

 

 

 

Stakes, Metal 3/4” X 12”-36”

 

 

 

 

 

$

0.30

 

 

 

 

 

Turnbuckles

 

 

 

 

 

$

2.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form System - EFCO

 

 

 

 

 

 

 

 

 

 

 

EFCO - 1.5” Quickbolt w/nut

 

 

 

 

 

$

0.17

 

 

 

 

 

EFCO - 2” Quick bolt w/nut

 

 

 

 

 

$

0.20

 

 

 

 

 

EFCO - 6’ E-beam

 

 

 

 

 

$

1.40

 

 

 

 

 

EFCO - 8’ E-beam

 

 

 

 

 

$

1.85

 

 

 

 

 

EFCO - 10’ E-beam

 

 

 

 

 

$

2.40

 

 

 

 

 

EFCO - 12’ E-beam

 

 

 

 

 

$

2.90

 

 

 

 

 

EFCO - 14’ E-beam

 

 

 

 

 

$

3.30

 

 

 

 

 

EFCO - 16’ E-beam

 

 

 

 

 

$

3.75

 

 

 

 

 

EFCO - 20’ E-beam

 

 

 

 

 

$

4.90

 

 

 

 

 

EFCO - 24’ E-beam

 

 

 

 

 

$

5.65

 

 

 

 

 

EFCO - 3’ Super Stud

 

 

 

 

 

$

6.70

 

 

 

 

 

EFCO - 6’ Super Stud

 

 

 

 

 

$

10.20

 

 

 

 

 

EFCO - 12’ Super Stud

 

 

 

 

 

$

15.20

 

 

 

 

 

EFCO - Scaffold Rail Post

 

 

 

 

 

$

1.10

 

 

 

 

 

EFCO - Special Lifting Eye

 

 

 

 

 

$

1.75

 

 

 

 

 

EFCO - Taper Ties/Nuts/Washers

 

 

 

 

 

$

3.95

 

 

 

 

 

EFCO - Tie Bearing Plate

 

 

 

 

 

$

1.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form System - PERI

 

 

 

 

 

 

 

 

 

 

 

PERI - Drophead SFK

 

 

 

 

 

$

3.52

 

 

 

 

 

PERI - Main Beam SLT

 

 

 

 

 

$

10.00

 

 

 

 

 

PERI - MRK 150

 

 

 

 

 

$

6.00

 

 

 

 

 

PERI - MRK 230

 

 

 

 

 

$

7.34

 

 

 

 

 

PERI - Multi Prop 350

 

 

 

 

 

$

10.51

 

 

 

 

 

PERI - Multi Prop 480

 

 

 

 

 

$

12.56

 

 

 

 

 

PERI - Sky Deck Panel 150x75

 

 

 

 

 

$

9.90

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

PERI - Cover Strip

 

 

 

 

 

$

0.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form System - SYMONS

 

 

 

 

 

 

 

 

 

 

 

Symon Form, 1’ X 2’

 

 

 

 

 

$

3.25

 

 

 

 

 

Symon Form, 1’ X 3’

 

 

 

 

 

$

5.00

 

 

 

 

 

Symon Form, 1’ X 4’

 

 

 

 

 

$

6.25

 

 

 

 

 

Symon Form, 1’ X 5’

 

 

 

 

 

$

7.00

 

 

 

 

 

Symon Form, 2’ X 3’

 

 

 

 

 

$

5.75

 

 

 

 

 

Symon Form, 2’ X 4’

 

 

 

 

 

$

6.00

 

 

 

 

 

Symon Form, 2’ X 5’

 

 

 

 

 

$

9.00

 

 

 

 

 

Symon Form, 2’ X 6’

 

 

 

 

 

$

9.50

 

 

 

 

 

Symon Form, 2’ X 8’

 

 

 

 

 

$

10.00

 

 

 

 

 

Symon Form, 4’ X 4”

 

 

 

 

 

$

4.50

 

 

 

 

 

Symon Form, 4’ X 6”

 

 

 

 

 

$

5.00

 

 

 

 

 

Symon Form, 4’ X 8”

 

 

 

 

 

$

5.25

 

 

 

 

 

Symon Form, 4’ X 12”

 

 

 

 

 

$

6.25

 

 

 

 

 

Symon Form, 4’ X 18”

 

 

 

 

 

$

7.00

 

 

 

 

 

Symon Form, 2’ Filler Angle

 

 

 

 

 

$

3.00

 

 

 

 

 

Symon Form, 3’ Filler Angle

 

 

 

 

 

$

4.50

 

 

 

 

 

Symon Form, 4’ Filler Angle

 

 

 

 

 

$

5.50

 

 

 

 

 

Symon Form, 5’ Filler Angle

 

 

 

 

 

$

6.50

 

 

 

 

 

Symon Form, 6’ Filler Angle

 

 

 

 

 

$

8.00

 

 

 

 

 

Symon Form, 3’ X 4” ISC

 

 

 

 

 

$

4.00

 

 

 

 

 

Symon Form, 4’ X 4” ISC

 

 

 

 

 

$

4.75

 

 

 

 

 

Symon Form, 4’ X 6” ISC

 

 

 

 

 

$

5.00

 

 

 

 

 

Symon Form, 5’ X 6” ISC

 

 

 

 

 

$

6.50

 

 

 

 

 

Symon Form, 2’ OSC

 

 

 

 

 

$

1.00

 

 

 

 

 

Symon Form, 3’ OSC

 

 

 

 

 

$

1.25

 

 

 

 

 

Symon Form, 4’ OSC

 

 

 

 

 

$

1.70

 

 

 

 

 

Symon Form, 5’ OSC

 

 

 

 

 

$

2.10

 

 

 

 

 

Symon Form, Z Waler Clamp

 

 

 

 

 

$

0.50

 

 

 

 

 

Symon Form, Wedge Bolt

 

 

 

 

 

$

0.05

 

 

 

 

 

Symon Form, Column Clamp

 

 

 

 

 

$

8.00

 

 

 

 

 

Symon Form, Column Corner

 

 

 

 

 

$

6.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Information Technology

 

 

 

 

 

 

 

 

 

 

 

Computer, Desktop (included in IT rate)

 

$

25.00

 

$

40.00

 

$

110.00

 

 

 

 

 

Computer, Laptop (included in IT rate)

 

$

25.00

 

$

40.00

 

$

110.00

 

 

 

 

 

Primavera License (included in IT rate)

 

$

25.00

 

$

30.00

 

$

90.00

 

 

 

 

 

Prolog Web License

 

$

20.00

 

$

20.00

 

$

50.00

 

 

 

 

 

Prolog User License

 

 

 

 

 

$

80.00

 

 

 

 

 

Prolog User/Web License

 

 

 

 

 

$

130.00

 

 

 

 

 

Printer

 

 

 

 

 

$

50.00

 

 

 

 

 

Printer, Copy, Scan, Fax, B&W

 

$

34.00

 

$

140.00

 

$

400.00

 

 

 

 

 

Printer, Copy, Scan, Fax, Color

 

$

40.00

 

$

160.00

 

$

450.00

 

 

 

 

 

Jobsite, Meeting Projector

 

$

45.00

 

$

90.00

 

$

130.00

 

 

 

 

 

Jobsite, Meeting TV

 

$

15.00

 

$

35.00

 

$

100.00

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Jobsite, Webcam

 

$

25.00

 

$

40.00

 

$

110.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Trailers

 

 

 

 

 

 

 

 

 

 

 

Mobile Office, Compact

 

 

 

 

 

$

175.00

 

 

 

 

 

Mobile Office, Conex 20’

 

 

 

 

 

$

175.00

 

 

 

 

 

Mobile Office, Single Wide

 

 

 

 

 

$

270.00

 

 

 

 

 

Mobile Office, Double Wide

 

 

 

 

 

$

750.00

 

 

 

 

 

Mobile Office, Triple Wide

 

 

 

 

 

$

1,200.00

 

 

 

 

 

Mobile Office, Stairs

 

 

 

 

 

$

15.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pumps

 

 

 

 

 

 

 

 

 

 

 

Pump, Hand Grout

 

$

15.00

 

$

40.00

 

$

75.00

 

 

 

 

 

Pump, 2” Submersible

 

$

20.00

 

$

60.00

 

$

225.00

 

 

 

 

 

Pump, Trash 2”

 

$

32.00

 

$

125.00

 

$

375.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffold & Shoring

 

 

 

 

 

 

 

 

 

 

 

Scaffold, Baker

 

 

 

 

 

$

50.00

 

 

 

 

 

Scaffold, End Frame

 

 

 

 

 

$

3.60

 

 

 

 

 

Scaffold, Cross Brace

 

 

 

 

 

$

1.20

 

 

 

 

 

Scaffold, Wheel

 

 

 

 

 

$

4.50

 

 

 

 

 

Scaffold, Aluminum Plank

 

 

 

 

 

$

12.00

 

 

 

 

 

Scaffold, Railing

 

 

 

 

 

$

0.75

 

 

 

 

 

Scaffold, Connection Pin

 

 

 

 

 

$

0.25

 

 

 

 

 

Scaffold, Toggle Pin

 

 

 

 

 

$

0.10

 

 

 

 

 

Shoring - Ellis Clamps

 

 

 

 

 

$

0.70

 

 

 

 

 

Shoring, Cross Brace

 

 

 

 

 

$

2.00

 

 

 

 

 

Shoring, End Frame

 

 

 

 

 

$

3.00

 

 

 

 

 

Shoring, Pipe Brace

 

 

 

 

 

$

4.70

 

 

 

 

 

Shoring, Screwjack

 

 

 

 

 

$

2.20

 

 

 

 

 

Shoring, Tops

 

 

 

 

 

$

3.00

 

 

 

 

 

Scaffold, Engineered Plank 12’-16’

 

 

 

 

 

$

6.50

 

 

 

 

 

Scaffold, Engineered Plank, 8’-9’

 

 

 

 

 

$

5.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Storage & Transport Equipment

 

 

 

 

 

 

 

 

 

 

 

Conex, 10’

 

 

 

 

 

$

55.00

 

 

 

 

 

Conex, 20’

 

$

25.00

 

$

30.00

 

$

70.00

 

 

 

 

 

Conex, 40’

 

$

25.00

 

$

40.00

 

$

100.00

 

 

 

 

 

Gang Box, Small

 

 

 

 

 

$

25.00

 

 

 

 

 

Gang Box, Medium

 

 

 

 

 

$

45.00

 

 

 

 

 

Gang Box, Large

 

 

 

 

 

$

65.00

 

 

 

 

 

Trailer, Enclosed Utility

 

$

30.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Trailer, Flat Bed Utility

 

$

30.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Trailer, Flat Bed Semi

 

$

70.00

 

$

140.00

 

$

350.00

 

 

 

 

 

Trailer, Fuel

 

$

40.00

 

$

150.00

 

$

400.00

 

 

 

 

 

Trailer, Low Boy

 

$

49.00

 

$

200.00

 

$

585.00

 

 

 

 

 

Trailer, Van

 

$

25.00

 

$

60.00

 

$

170.00

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Survey Equipment

 

 

 

 

 

 

 

 

 

 

 

Auto level

 

$

40.00

 

$

120.00

 

$

360.00

 

 

 

 

 

Builders Level

 

$

25.00

 

$

60.00

 

$

170.00

 

 

 

 

 

Data Collector

 

$

25.00

 

$

75.00

 

$

220.00

 

 

 

 

 

Ferro Scanner

 

$

250.00

 

$

1,000.00

 

$

3,000.00

 

 

 

 

 

Grade Rod (included w/survey device)

 

 

 

 

 

$

25.00

 

 

 

 

 

Laser Level

 

$

50.00

 

$

150.00

 

$

450.00

 

 

 

 

 

PLS

 

$

20.00

 

$

20.00

 

$

60.00

 

 

 

 

 

Radar Scanner

 

$

150.00

 

$

350.00

 

$

750.00

 

 

 

 

 

Rod Eye

 

 

 

 

 

$

50.00

 

 

 

 

 

Theodolite

 

$

40.00

 

$

120.00

 

$

360.00

 

 

 

 

 

Total Station

 

$

100.00

 

$

300.00

 

$

900.00

 

 

 

 

 

Total Station, Robotic

 

$

450.00

 

$

1,350.00

 

$

3,200.00

 

 

 

 

 

Tripod (included w/survey device)

 

 

 

 

 

$

40.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp Power & Lighting

 

 

 

 

 

 

 

 

 

 

 

Generator, 5 KW High Cycle

 

$

35.00

 

$

150.00

 

$

400.00

 

 

 

 

 

Generator, 6 KW - 10 KW

 

$

60.00

 

$

250.00

 

$

500.00

 

 

 

 

 

Generator, 25 KVA

 

$

90.00

 

$

300.00

 

$

750.00

 

 

 

 

 

Generator, 45 KVA

 

$

125.00

 

$

400.00

 

$

875.00

 

 

 

 

 

Generator, 70 KVA

 

$

150.00

 

$

525.00

 

$

1,200.00

 

 

 

 

 

Light, Flood

 

 

 

 

 

$

35.00

 

 

 

 

 

Light Plant, Diesel

 

$

70.00

 

$

225.00

 

$

600.00

 

 

 

 

 

Light, Stringer

 

 

 

 

 

$

20.00

 

$

80.00

 

 

 

Light, Wobble

 

 

 

 

 

$

25.00

 

$

200.00

 

 

 

Spider Box

 

$

15.00

 

$

40.00

 

$

95.00

 

 

 

 

 

Temp Power Cord

 

$

10.00

 

$

25.00

 

$

75.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tools & Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

Air Monitor - 4 Gas

 

$

25.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Angle Grinder

 

$

25.00

 

$

40.00

 

$

95.00

 

 

 

 

 

Banding Machine

 

$

25.00

 

$

40.00

 

$

100.00

 

 

 

 

 

Barricade, A-Frame

 

 

 

 

 

$

6.00

 

 

 

 

 

Barricade, Candlestick

 

 

 

 

 

$

5.00

 

 

 

 

 

Barricade, Handler

 

$

45.00

 

$

140.00

 

$

280.00

 

 

 

 

 

Barricade, Jersey

 

 

 

 

 

$

25.00

 

 

 

 

 

Barricade, Water

 

 

 

 

 

$

15.00

 

 

 

 

 

Breaker, Electric

 

$

65.00

 

$

300.00

 

$

850.00

 

 

 

 

 

Compactor, Plate

 

$

65.00

 

$

210.00

 

$

500.00

 

 

 

 

 

Concrete Deadmen

 

 

 

 

 

$

15.00

 

 

 

 

 

Cutting Torch w/cart

 

$

35.00

 

$

100.00

 

$

250.00

 

 

 

 

 

Drill Press

 

$

25.00

 

$

75.00

 

$

150.00

 

 

 

 

 

Drill Press, Magnetic

 

$

45.00

 

$

250.00

 

$

450.00

 

 

 

 

 

Floor Polisher

 

$

30.00

 

$

120.00

 

$

300.00

 

 

 

 

 

Fuel Tank w/Pump

 

 

 

 

 

$

60.00

 

 

 

 

 

Guard Rail w/Base

 

 

 

 

 

$

12.00

 

 

 

 

 

Hammer Drill, Small

 

$

25.00

 

$

100.00

 

$

275.00

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Hammer Drill, Medium

 

$

30.00

 

$

125.00

 

$

350.00

 

 

 

 

 

Hammer Drill, Large

 

$

40.00

 

$

175.00

 

$

425.00

 

 

 

 

 

Hot Wire Cutter

 

$

20.00

 

$

45.00

 

$

75.00

 

 

 

 

 

Humidifier

 

$

20.00

 

$

60.00

 

$

150.00

 

 

 

 

 

Lanyard, Retractable 1’-12’

 

$

25.00

 

$

50.00

 

$

125.00

 

 

 

 

 

Lanyard, Retractable 20’-30’

 

$

25.00

 

$

50.00

 

$

150.00

 

 

 

 

 

Lanyard, Retractable 50’-85’

 

$

75.00

 

$

225.00

 

$

450.00

 

 

 

 

 

Lawn Mower

 

$

25.00

 

$

40.00

 

$

120.00

 

 

 

 

 

Manhole Blower/Fan

 

$

35.00

 

$

125.00

 

$

325.00

 

 

 

 

 

Nail Gun

 

 

 

 

 

$

45.00

 

 

 

 

 

Negative Air Machine

 

$

30.00

 

$

65.00

 

$

140.00

 

 

 

 

 

Powder Actuated Fastener

 

 

 

 

 

$

30.00

 

 

 

 

 

Pressure Washer, Cold Portable

 

$

45.00

 

$

130.00

 

$

270.00

 

 

 

 

 

Pressure Washer, Hot Portable

 

$

125.00

 

$

250.00

 

$

475.00

 

 

 

 

 

Pressure Washer, Hot Towable

 

$

150.00

 

$

350.00

 

$

950.00

 

 

 

 

 

Radio, Job Site 2-way Radio

 

 

 

 

 

$

50.00

 

 

 

 

 

Sand Blaster

 

$

75.00

 

$

300.00

 

$

650.00

 

 

 

 

 

Saw, Beam

 

$

25.00

 

$

75.00

 

$

200.00

 

 

 

 

 

Saw, Chain

 

$

30.00

 

$

90.00

 

$

275.00

 

 

 

 

 

Saw, Circular

 

 

 

 

 

$

35.00

 

 

 

 

 

Saw, Metal Chop

 

$

30.00

 

$

90.00

 

$

275.00

 

 

 

 

 

Saw, Miter

 

$

30.00

 

$

90.00

 

$

275.00

 

 

 

 

 

Saw, Porta-Band

 

 

 

 

 

$

45.00

 

 

 

 

 

Saw, Table

 

$

30.00

 

$

60.00

 

$

125.00

 

 

 

 

 

Sweeper, Ride-On

 

$

150.00

 

$

600.00

 

$

1,250.00

 

 

 

 

 

Trash Chute, (per section)

 

 

 

 

 

$

75.00

 

 

 

 

 

Water Tower, 12,000 Gallon

 

 

 

 

 

$

950.00

 

 

 

 

 

Welder, Electric

 

$

45.00

 

$

160.00

 

$

300.00

 

 

 

 

 

Welder, Gas/Diesel

 

$

65.00

 

$

220.00

 

$

450.00

 

 

 

 

 

Vacuum, Hilti Dust Control

 

$

20.00

 

$

55.00

 

$

95.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicles

 

 

 

 

 

 

 

 

 

 

 

Gator, Utility Vehicle

 

$

50.00

 

$

190.00

 

$

425.00

 

 

 

 

 

SUV, Explorer - Escape

 

$

69.00

 

$

280.00

 

$

825.00

 

 

 

 

 

Truck, Pick-up 2x4

 

$

61.00

 

$

250.00

 

$

725.00

 

 

 

 

 

Truck, Pick-up 4x4

 

$

69.00

 

$

280.00

 

$

825.00

 

 

 

 

 

Truck, 2-Ton Dump Bed

 

$

75.00

 

$

275.00

 

$

1,200.00

 

 

 

 

 

Truck, Dump 5 Yd.

 

$

167.00

 

$

670.00

 

$

2,000.00

 

 

 

 

 

Truck, Water 2000 Gallon

 

$

167.00

 

$

670.00

 

$

2,000.00

 

 

 

 

 

Van, 12 Passenger

 

$

75.00

 

$

450.00

 

$

1,150.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weather Protection

 

 

 

 

 

 

 

 

 

 

 

Concrete Blanket

 

 

 

 

 

$

25.00

 

$

55.00

 

 

 

Fan, 36”- 48”

 

$

25.00

 

$

100.00

 

$

300.00

 

 

 

 

 

Heater, Convection

 

$

20.00

 

$

50.00

 

$

125.00

 

 

 

 

 

Heater, Propane 150-250 BTU

 

$

25.00

 

$

100.00

 

$

250.00

 

 

 

 

 

Heater, 300-400 BTU

 

$

40.00

 

$

250.00

 

$

425.00

 

 

 

$

1,275.00

 

Heater, 500-750 BTU

 

$

70.00

 

$

275.00

 

$

550.00

 

 

 

$

1,650.00

 

 

9

--------------------------------------------------------------------------------


 

Heater, 1.0 Million BTU

 

$

75.00

 

$

300.00

 

$

650.00

 

 

 

$

1,950.00

 

Heater, 1.5 Million BTU

 

$

90.00

 

$

350.00

 

$

700.00

 

 

 

$

2,100.00

 

Heater, Indirect 400-750 BTU

 

$

150.00

 

$

400.00

 

$

800.00

 

 

 

$

2,400.00

 

Heater, Indirect 3.0 Million BTU

 

$

300.00

 

$

1,200.00

 

$

3,100.00

 

 

 

$

9,300.00

 

Heater, Space (indoor)

 

 

 

 

 

 

 

$

35.00

 

 

 

Hose, Heater 1” X 50’

 

 

 

 

 

$

50.00

 

 

 

$

150.00

 

Hose, Heater 2” X 50’

 

 

 

 

 

$

80.00

 

 

 

$

240.00

 

Propane Bottle - 20#

 

 

 

 

 

$

5.00

 

 

 

$

15.00

 

Propane Bottle - 100#

 

 

 

 

 

$

15.00

 

 

 

$

45.00

 

Snow Blower

 

$

25.00

 

$

50.00

 

$

150.00

 

 

 

$

450.00

 

Snow Tarp

 

 

 

 

 

$

45.00

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit F

 

Contractor’s On-Site Management/Supervision Personnel and Associated Monthly
Costs

 

Initial Four Months — October 2014 through January 2015

 

[g225991ks17i001.jpg]

 

February 2015 through Aug. 15, 2016

 

[g225991ks17i002.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit G

 

General Conditions Components and Cost Breakdown

 

Initial Four Months — October 2014 through January 2015

 

[g225991ks19i001.jpg]

 

2

--------------------------------------------------------------------------------


 

Exhibit G

 

General Conditions Components and Cost Breakdown

 

February 2015 through Aug. 15, 2016

 

 

 

 

 

 

 

Quantity

 

Duration

 

 

 

 

 

 

 

 

 

 

 

Code

 

Description

 

Comments

 

Qty 

 

Unit

 

Qty

 

Unit

 

U Lab

 

Labor

 

U Mat

 

Mat/Eqp

 

Total

 

GENERAL CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity

 

Duration

 

 

 

 

 

 

 

 

 

 

 

Code

 

Description

 

Comments

 

Qty 

 

Unit

 

Qty

 

Unit

 

U Lab

 

Labor

 

U Mat

 

Mat/Eqp

 

Total

 

01-1000

 

OFFICES, STORAGE & SETUP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-1100

 

Office Trailer

 

 

 

2.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

400

 

$

14,769

 

$

14,769

 

01-1108

 

Security Pole with Equipment

 

By Owner

 

—

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

1,001

 

$

0

 

$

0

 

01-1109

 

Security Monitoring

 

By Owner

 

—

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

225

 

$

0

 

$

0

 

01-1114

 

DSL Line

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

90

 

$

1,662

 

$

1,662

 

01-1130

 

Vela System

 

 

 

1.0

 

LS

 

1.0

 

LS

 

 

 

$

0

 

$

10,000

 

$

10,000

 

$

10,000

 

01-1140

 

Copier/Fax/Scanner

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

500

 

$

9,231

 

$

9,231

 

01-1150

 

Office Furnishings

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

2,000

 

$

2,000

 

$

2,000

 

01-1160

 

Office Supplies

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

250

 

$

4,615

 

$

4,615

 

01-1415

 

Prolog Manager Application

 

1 Each

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

80

 

$

1,477

 

$

1,477

 

01-1500

 

Conex/Van Storage 20’

 

 

 

1.0

 

EA

 

18.5

 

MN

 

$

52

 

$

952

 

$

100

 

$

1,846

 

$

2,798

 

01-1700

 

Project Sign

 

 

 

1.0

 

EA

 

1.0

 

LS

 

$

500

 

$

500

 

$

500

 

$

500

 

$

1,000

 

01-1900

 

Move On & Off

 

 

 

1.0

 

EA

 

1.0

 

LS

 

$

2,000

 

$

2,000

 

$

2,000

 

$

2,000

 

$

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICES, STORAGE & SETUP

 

$

51,553

 

01-2000

 

TEMPORARY MEASURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-2100

 

Chemical Toilets

 

 

 

8.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

95.00

 

$

14,031

 

$

14,031

 

01-2200

 

Temporary Fence

 

Entire Perimeter

 

4,000

 

LF

 

1.0

 

LS

 

 

 

$

0

 

$

4.50

 

$

18,000

 

$

18,000

 

01-2200

 

Temporary Fence - Maintain & Remove

 

Entire Perimeter

 

4,000

 

LF

 

1.0

 

LS

 

 

 

$

0

 

$

1.50

 

$

6,000

 

$

6,000

 

01-2600

 

Water Cooler & Water

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

75.00

 

$

1,385

 

$

1,385

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEMPORARY MEASURES

 

$

39,416

 

01-3000

 

TEMPORARY UTILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-3100

 

Temporary Electrical Service

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

20,000

 

$

20,000

 

$

20,000

 

01-3200

 

Power Consumption

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

500.00

 

$

9,231

 

$

9,231

 

01-3210

 

Start-up Power Consumption

 

 

 

1.0

 

EA

 

3.0

 

MN

 

 

 

$

0

 

$

1,500.00

 

$

4,500

 

$

4,500

 

01-3220

 

Temporary Lighting

 

 

 

231,752

 

SF

 

1.0

 

LS

 

 

 

$

0

 

$

0.02

 

$

4,635

 

$

4,635

 

01-3520

 

Water Consumption

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

75.00

 

$

1,385

 

$

1,385

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEMPORARY UTILITIES

 

$

39,751

 

01-7000

 

JOBSITE SAFETY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-7100

 

Safety Training

 

 

 

1.0

 

EA

 

25.0

 

HR

 

 

 

$

0

 

$

25.00

 

$

625

 

$

625

 

01-7100

 

Safety & Productivity Incentives

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

150.00

 

$

2,769

 

$

2,769

 

01-7120

 

First Aid/Safety Supply

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

75.00

 

$

1,385

 

$

1,385

 

01-7135

 

Safety Start-up Kit

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

450.00

 

$

450

 

$

450

 

01-7136

 

Safety Start-up Kit Monitor

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

260.00

 

$

260

 

$

260

 

01-7510

 

Guard Rails @ Slab Edges/Stairs

 

 

 

1,500.0

 

LF

 

1.0

 

LS

 

$

2.50

 

$

3,750

 

$

1.50

 

$

2,250

 

$

6,000

 

01-7520

 

Ladders & Opening Closures

 

 

 

8.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

300.00

 

$

2,400

 

$

2,400

 

01-7800

 

Protective Safety Equipment

 

 

 

1.0

 

EA

 

18.5

 

MN

 

 

 

$

0

 

$

200.00

 

$

3,692

 

$

3,692

 

01-7810

 

Fire Extinguishers

 

 

 

15.0

 

EA

 

1.0

 

LS

 

$

25

 

$

375

 

$

60.00

 

$

900

 

$

1,275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOBSITE SAFETY

 

$

18,856

 

01-8000

 

TOOLS & EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-8100

 

Small Tools

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

2,500

 

$

2,500

 

$

2,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOOLS & EQUIPMENT

 

$

2,500

 

01-9000

 

CONTRACT DOCUMENTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01-9100

 

Contract Documents

 

By Owner

 

—

 

EA

 

1.0

 

LS

 

 

 

$

0

 

 

 

$

0

 

$

0

 

01-9800

 

Electronic As Builts

 

 

 

1.0

 

EA

 

1.0

 

LS

 

 

 

$

0

 

$

1,500.00

 

$

1,500

 

$

1,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DOCUMENTATION

 

$

1,500

 

 

 

 

 

GENERAL CONDITIONS

 

 

 

 

 

Labor

 

$

7,577

 

Mat

 

$

145,997

 

$

153,575

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

STANDARD LABOR RATES

 

These Rates EXCLUDE vehicles, cell phones, subsistence, and travel unless
specified otherwise below.

 

These Rates INCLUDE taxes, insurance, contributions, assessments and benefits
required by law or collective bargaining agreements, and, for personnel not
covered by such agreements, customary benefits such as sick leave, medical and
health benefits, holidays, vacations, retirement plans, training costs, and
safety incentives.

 

TITLE 

 

per week

 

per hour

 

overtime

 

Project Manager DIRECTOR

 

$

6,280

 

157.00

 

na

 

Project Manager SENIOR

 

$

5,120

 

120.00

 

na

 

Project Manager

 

$

3,920

 

95.00

 

na

 

Project Manager JR/ASST

 

$

3,000

 

75.00

 

na

 

Project Superintend SENIOR

 

$

5,120

 

110.00

 

na

 

Project Superintend

 

$

3,800

 

95.00

 

na

 

Project Superintend JR/ASST

 

$

3,200

 

80.00

 

na

 

Project Engineer SENIOR

 

$

2,720

 

68.00

 

na

 

Project Engineer

 

$

2,600

 

65.00

 

na

 

Project Scheduler

 

$

3,400

 

85.00

 

na

 

Senior BIM Engineer/Coordinator

 

$

5,400

 

135.00

 

na

 

Project BIM Engineer

 

$

3,440

 

86.00

 

na

 

Project Quality Control

 

$

3,200

 

80.00

 

na

 

Project MIS Support*

 

$

3,200

 

80.00

 

na

 

Corporate MIS Support*

 

$

6,400

 

160.00

 

na

 

*Rate includes cell phone, specialized MIS equipment

 

 

 

 

 

 

 

Project Safety SENIOR

 

$

4,200

 

105.00

 

na

 

Project Safety

 

$

2,800

 

70.00

 

na

 

Corporate Safety*

 

$

5,000

 

125.00

 

na

 

*Rate includes vehicle and cell phone

 

 

 

 

 

 

 

Project Accountant

 

$

2,680

 

58.00

 

na

 

Project Estimator SENIOR

 

$

7,880

 

115.00

 

na

 

Project Estimator

 

$

7,480

 

80.00

 

na

 

Project Clerk - Assistant/Intern

 

$

1,800

 

45.00

 

65.00

 

Project General Foreman

 

$

2,600

 

65.00

 

94.00

 

Carpenter General Foreman

 

Hourly

 

58.00

 

74.00

 

Carpenter Foreman

 

Hourly

 

50.00

 

55.00

 

Carpenter

 

Hourly

 

46.00

 

52.00

 

Laborer Foreman

 

Hourly

 

35.00

 

47.00

 

Laborer

 

Hourly

 

31.00

 

43.00

 

Cmnt Mason Superintendent*

 

$

4,800

 

120.00

 

na

 

*Rate includes Truck, Cell Phone

 

 

 

 

 

 

 

Cmnt Mason General Foreman

 

Hourly

 

58.00

 

74.00

 

Cmnt Mason Foreman

 

Hourly

 

52.00

 

63.00

 

Cmnt Mason

 

Hourly

 

46.00

 

54.00

 

Operator

 

Hourly

 

53.00

 

62.00

 

Survey Technician

 

Hourly

 

85.00

 

60.00

 

Mechanic - Crane/Heavy Equipment*

 

Hourly

 

95.00

 

138.00

 

*Rate includes Mechanic Truck, Tools, Cell Phone

 

 

 

 

 

 

 

Mechanic - Service*

 

Hourly

 

80.00

 

116.00

 

*Rate includes Service Truck, Tools, Cell Phone

 

 

 

 

 

 

 

Transport Driver *

 

Hourly

 

70.00

 

102.00

 

*Rate includes Transport Truck and Cell Phone

 

 

 

 

 

 

 

Delivery Driver*

 

Hourly

 

60.00

 

87.00

 

*Rate includes Flatbed Truck and Cell Phone

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------